 

Exhibit 10(i)A-(1)

 

5-YEAR REVOLVING CREDIT AGREEMENT

 

DATED AS OF APRIL 2, 2004

 

AMONG

 

ACUITY BRANDS, INC.,

 

THE SUBSIDIARY BORROWERS

FROM TIME TO TIME PARTIES HERETO,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

BANK ONE, NA (MAIN OFFICE CHICAGO),

as Administrative Agent,

 

WACHOVIA BANK, N.A.

as Syndication Agent

 

and

 

LASALLE BANK NATIONAL ASSOCIATION and

KEY BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

BANC ONE CAPITAL MARKETS, INC.,

as Lead Arranger and Sole Book Runner

 

--------------------------------------------------------------------------------

 

SIDLEY AUSTIN BROWN & WOOD LLP

Bank One Plaza

10 South Dearborn Street

Chicago, Illinois 60603

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   1

1.1.

  

Certain Defined Terms

   1

1.2.

  

References

   19

1.3.

  

Supplemental Disclosure

   19

ARTICLE II THE CREDITS

   20

2.1.

  

Commitment

   20

2.2.

  

Swing Line Loans

   20     

2.2.1. Amount of Swing Line Loans

   20     

2.2.2. Borrowing Notice

   20     

2.2.3. Making of Swing Line Loans

   21     

2.2.4. Repayment of Swing Line Loans

   21

2.3.

  

Required Payments; Termination

   22     

2.3.1. Required Payments

   22     

2.3.2. Termination

   22

2.4.

  

Revolving Loans

   22

2.5.

  

Types of Advances

   22

2.6.

  

Facility Fee; Utilization Fee; Reductions in Aggregate Commitment

   22     

2.6.1. Facility Fee

   22     

2.6.2. Utilization Fee

   22     

2.6.3. Reductions in Aggregate Commitment

   23

2.7.

  

Minimum Amount of Each Advance

   23

2.8.

  

Optional Principal Payments

   23

2.9.

  

Method of Selecting Types and Interest Periods for New Advances

   23     

2.9.1. Method of Selecting Types and Interest Periods for New Advances

   23     

2.9.2. Method of Borrowing

   24

2.10.

  

Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default

   24

2.11.

  

Changes in Interest Rate, etc

   25

2.12.

  

Rates Applicable After Default

   25

2.13.

  

Method of Payment

   25

2.14.

  

Noteless Agreement; Evidence of Indebtedness

   26

2.15.

  

Telephonic Notices

   26

2.16.

  

Interest Payment Dates; Interest and Fee Basis

   27

2.17.

  

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

   27

2.18.

  

Lending Installations

   27

2.19.

  

Non-Receipt of Funds by the Administrative Agent

   28

2.20.

  

Replacement of Lender

   28

2.21.

  

Facility LCs

   29     

2.21.1. Issuance; Transitional Facility LCs

   29     

2.21.2. Participations

   29     

2.21.3. Notice

   29

 

i



--------------------------------------------------------------------------------

    

2.21.4. LC Fees

   30     

2.21.5. Administration; Reimbursement by Lenders

   30     

2.21.6. Reimbursement by the Borrowers

   30     

2.21.7. Obligations Absolute

   31     

2.21.8. Actions of LC Issuers

   32     

2.21.9. Indemnification

   32     

2.21.10. Lenders’ Indemnification

   32     

2.21.11. Facility LC Collateral Account

   33     

2.21.12. Rights as a Lender

   33

2.22.

  

Subsidiary Borrowers

   34

2.23.

  

Increase of Commitments

   34

2.24.

  

Interest

   36

ARTICLE III YIELD PROTECTION; TAXES

   37

3.1.

  

Yield Protection

   37

3.2.

  

Changes in Capital Adequacy Regulations

   38

3.3.

  

Availability of Types of Advances

   39

3.4.

  

Funding Indemnification

   39

3.5.

  

Taxes

   39

3.6.

  

Lender Statements; Survival of Indemnity

   42

3.7.

  

Mitigation of Obligations

   42

ARTICLE IV CONDITIONS PRECEDENT

   42

4.1.

  

Initial Credit Extension

   42

4.2.

  

Each Credit Extension

   44

4.3.

  

Initial Advance to Each New Subsidiary Borrower

   44

ARTICLE V REPRESENTATIONS AND WARRANTIES

   45

5.1.

  

Existence and Standing

   45

5.2.

  

Authorization and Validity

   45

5.3.

  

No Conflict; Government Consent

   45

5.4.

  

Financial Statements

   46

5.5.

  

Material Adverse Change

   46

5.6.

  

Taxes

   46

5.7.

  

Litigation and Contingent Obligations

   46

5.8.

  

Subsidiaries

   47

5.9.

  

Accuracy of Information

   47

5.10.

  

Regulation U

   47

5.11.

  

Material Agreements

   47

5.12.

  

Compliance With Laws

   47

5.13.

  

Ownership of Properties

   47

5.14.

  

ERISA; Foreign Pension Matters

   48

5.15.

  

Plan Assets; Prohibited Transactions

   48

5.16.

  

Environmental Matters

   48

5.17.

  

Investment Company Act

   48

5.18.

  

Public Utility Holding Company Act

   49

5.19.

  

Insurance

   49

 

ii



--------------------------------------------------------------------------------

5.20.

  

Solvency

   49

5.21.

  

Patriot Act

   49

ARTICLE VI COVENANTS

   49

6.1.

  

Reporting

   49

6.2.

  

Use of Proceeds

   51

6.3.

  

Notice of Default

   51

6.4.

  

Conduct of Business

   51

6.5.

  

Taxes

   51

6.6.

  

Insurance

   52

6.7.

  

Compliance with Laws; Maintenance of Plans

   52

6.8.

  

Maintenance of Properties

   52

6.9.

  

Inspection; Keeping of Books and Records

   52

6.10.

  

Addition of Guarantors

   52

6.11.

  

Subsidiary Indebtedness

   53

6.12.

  

Consolidations and Mergers; Permitted Acquisitions

   54     

6.12.1. Consolidations and Mergers

   54     

6.12.2. Permitted Acquisitions

   54

6.13.

  

Liens

   55

6.14.

  

Transactions with Affiliates

   56

6.15.

  

Financial Contracts

   57

6.16.

  

ERISA

   57

6.17.

  

Environmental Compliance

   57

6.18.

  

Financial Covenants

   57     

6.18.1. Maximum Leverage Ratio

   57     

6.18.2. Minimum Interest Expense Coverage Ratio

   58

ARTICLE VII DEFAULTS

   58

7.1.

  

Breach of Representations or Warranties

   58

7.2.

  

Failure to Make Payments When Due

   58

7.3.

  

Breach of Covenants

   58

7.4.

  

Other Breaches

   58

7.5.

  

Default as to Other Indebtedness

   59

7.6.

  

Voluntary Bankruptcy; Appointment of Receiver; Etc

   59

7.7.

  

Involuntary Bankruptcy; Appointment of Receiver; Etc

   60

7.8.

  

Judgments

   60

7.9.

  

Unfunded Liabilities

   60

7.10.

  

Other ERISA Liabilities

   60

7.11.

  

Environmental Matters

   60

7.12.

  

Change in Control

   60

7.13.

  

Receivables Purchase Document Events

   60

7.14.

  

Guarantor Revocation

   61

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

   61

8.1.

  

Acceleration

   61

8.2.

  

Amendments

   61

8.3.

  

Preservation of Rights

   62

 

iii



--------------------------------------------------------------------------------

ARTICLE IX JOINT AND SEVERAL OBLIGATIONS

   63

9.1.

  

Joint and Several Liability

   63

9.2.

  

Primary Obligation; Waiver of Marshalling

   63

9.3.

  

Financial Condition of Borrowers

   63

9.4.

  

Continuing Liability

   63

9.5.

  

Additional Waivers

   64

9.6.

  

Settlements or Releases

   64

9.7.

  

No Election

   64

9.8.

  

Joint Loan Account

   64

9.9.

  

Apportionment of Proceeds of Loans

   65

9.10.

  

The Administrative Agent, Lenders and LC Issuers Held Harmless

   65

9.11.

  

Borrowers’ Integrated Operations

   65

ARTICLE X GENERAL PROVISIONS

   65

10.1.

  

Survival of Representations

   65

10.2.

  

Governmental Regulation

   66

10.3.

  

Headings

   66

10.4.

  

Entire Agreement

   66

10.5.

  

Several Obligations; Benefits of this Agreement

   66

10.6.

  

Expenses; Indemnification

   66

10.7.

  

Numbers of Documents

   67

10.8.

  

Accounting

   67

10.9.

  

Severability of Provisions

   68

10.10.

  

Nonliability of Lenders

   68

10.11.

  

Confidentiality

   68

10.12.

  

Lenders Not Utilizing Plan Assets

   68

10.13.

  

Nonreliance

   69

10.14.

  

Disclosure

   69

10.15.

  

Subordination of Intercompany Indebtedness

   69

10.16.

  

USA PATRIOT ACT NOTIFICATION

   70

ARTICLE XI THE AGENTS

   70

11.1.

  

Appointment; Nature of Relationship

   70

11.2.

  

Powers

   71

11.3.

  

General Immunity

   71

11.4.

  

No Responsibility for Loans, Recitals, etc

   71

11.5.

  

Action on Instructions of Lenders

   72

11.6.

  

Employment of Agents and Counsel

   72

11.7.

  

Reliance on Documents; Counsel

   72

11.8.

  

Agents’ Reimbursement and Indemnification

   72

11.9.

  

Notice of Default

   73

11.10.

  

Rights as a Lender

   73

11.11.

  

Lender Credit Decision

   73

11.12.

  

Successor Agents

   73

11.13.

  

Agent and Arranger Fees

   74

11.14.

  

Delegation to Affiliates

   74

11.15.

  

Release of Guarantors

   74

 

iv



--------------------------------------------------------------------------------

ARTICLE XII SETOFF; RATABLE PAYMENTS

   75

12.1.

  

Setoff

   75

12.2.

  

Ratable Payments

   75

ARTICLE XIII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

   75

13.1.

  

Successors and Assigns

   75

13.2.

  

Participations

   76     

13.2.1. Permitted Participants; Effect

   76     

13.2.2. Voting Rights

   76     

13.2.3. Benefit of Certain Provisions

   76

13.3.

  

Assignments

   77     

13.3.1. Permitted Assignments

   77     

13.3.2. Consents

   77     

13.3.3. Effect; Effective Date

   77     

13.3.4. The Register

   78

13.4.

  

Dissemination of Information

   78

13.5.

  

Tax Treatment

   78

ARTICLE XIV NOTICES

   79

14.1.

  

Notices

   79

14.2.

  

Change of Address

   79

ARTICLE XV COUNTERPARTS

   79

ARTICLE XVI CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

   79

16.1.

  

CHOICE OF LAW

   79

16.2.

  

CONSENT TO JURISDICTION

   80

16.3.

  

WAIVER OF JURY TRIAL

   80

 

v



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A

   -    Form of Opinion Letter

Exhibit B

   -    Form of Compliance Certificate

Exhibit C

   -    Form of Assignment Agreement

Exhibit D

   -    Form of Loan/Credit Related Money Transfer Instruction

Exhibit E

   -    Form of Promissory Note (if requested)

Exhibit F

   -    List of Closing Documents

Exhibit G

   -    Form of Guaranty

Exhibit H

   -    Form of Assumption Letter

Exhibit I

   -    Form of Commitment and Acceptance

 

SCHEDULES

Pricing Schedule

Commitment Schedule

Schedule 1.1

   -    Subsidiary Borrowers

Schedule 2.21

   -    Transitional Letters of Credit

Schedule 5.5

   -    Certain Disclosures

Schedule 5.8

   -    Subsidiaries

Schedule 5.16

   -    Environmental Matters

Schedule 6.11

   -    Existing Indebtedness

Schedule 6.13

   -    Existing Liens

 

vi



--------------------------------------------------------------------------------

5-YEAR REVOLVING CREDIT AGREEMENT

 

This 5-Year Revolving Credit Agreement, dated as of April 2, 2004, is among
ACUITY BRANDS, INC., a Delaware corporation, ACUITY LIGHTING GROUP, INC., a
Delaware corporation, ACUITY SPECIALTY PRODUCTS GROUP, INC., a Delaware
corporation, and one or more other Subsidiary Borrowers from time to time
parties hereto (whether now existing or hereafter formed), the institutions from
time to time parties hereto as Lenders (whether by execution of this Agreement
or an assignment pursuant to Section 13.3), BANK ONE, NA, a national banking
association having its principal office in Chicago, Illinois, as Swing Line
Lender, LC Issuer and Administrative Agent, WACHOVIA BANK, N.A., as Syndication
Agent and LASALLE BANK NATIONAL ASSOCIATION and KEY BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents. The parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1. Certain Defined Terms. As used in this Agreement:

 

“Accounting Changes” is defined in Section 10.8 hereof.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going business or all or substantially all of the
assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise or (ii)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage of voting
power) of the outstanding ownership interests of a partnership, limited
liability company or any Person.

 

“Administrative Agent” means Bank One in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XI.

 

“Advance” means a borrowing hereunder consisting of the aggregate amount of
several Loans (i) made by some or all of the Lenders on the same Borrowing Date,
or (ii) converted or continued by the Lenders on the same date of conversion or
continuation, consisting, in either case, of the aggregate amount of the several
Loans of the same Type and, in the case of Eurodollar Loans, for the same
Interest Period. The term “Advance” shall include Swing Line Loans unless
otherwise expressly provided.

 

“Affected Lender” is defined in Section 2.20.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of twenty percent (20%) or more of any class of

 

SIDLEY AUSTIN BROWN & WOOD LLP

 



--------------------------------------------------------------------------------

voting securities (or other voting interests) of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of voting securities, by contract or otherwise.

 

“Agent” means any of the Administrative Agent, the Syndication Agent or a
Co-Documentation Agent, as appropriate, and “Agents” means, collectively, the
Administrative Agent, the Syndication Agent and the Co-Documentation Agents.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
initial Aggregate Commitment is Two Hundred Million and 00/100 Dollars
($200,000,000).

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this 5-Year Revolving Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and as in effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 5.4; provided, however, that except as provided in
Section 10.8, with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the Closing Date, applied in a manner consistent with that used in
preparing the financial statements of the Company referred to in Section 5.4
hereof.

 

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5%) per annum.

 

“Applicable Facility Fee Rate” means, at any time, the percentage rate per annum
at which Facility Fees are accruing on the Aggregate Commitment at such time as
set forth in the Pricing Schedule.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Applicable Utilization Fee Rate” means, at any time, the percentage rate per
annum at which Utilization Fees accrue on the Aggregate Outstanding Credit
Exposure at such time as set forth in the Pricing Schedule.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2



--------------------------------------------------------------------------------

“Arranger” means Banc One Capital Markets, Inc., a Delaware corporation, and its
successors, in its capacity as Lead Arranger and Sole Book Runner.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment Agreement” is defined in Section 13.3.1.

 

“Assumption Letter” means a letter of a Subsidiary of the Company addressed to
the Administrative Agent and the Lenders, and acknowledged by the Administrative
Agent, in substantially the form of Exhibit H hereto, pursuant to which such
Subsidiary agrees to become a “Subsidiary Borrower” and agrees to be bound by
the terms and conditions hereof.

 

“Authorized Officer” means any of the chief executive officer, president, chief
operating officer, chief financial officer, or treasurer of the Company, acting
singly.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Bank One” means Bank One, NA, a national banking association having its
principal office in Chicago, Illinois, in its individual capacity, and its
successors.

 

“Borrower” means, as applicable, any of the Company or any of the Subsidiary
Borrowers, together with their respective permitted successors and assigns, and
“Borrowers” means, collectively, the Company and the Subsidiary Borrowers.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrowing Notice” is defined in Section 2.9.1.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Chicago,
Illinois for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

 

“Buying Lender” is defined in Section 2.23(ii).

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

3



--------------------------------------------------------------------------------

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

 

“Cash Equivalent Investments” means, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any investment grade commercial bank having, or which is the
principal banking subsidiary of an investment grade bank holding company
organized under the laws of the United States, any State thereof, the District
of Columbia or any foreign jurisdiction having capital, surplus and undivided
profits aggregating in excess of $500,000,000, with maturities of not more than
one year from the date of acquisition by such Person, (iii) repurchase
obligations with a term of not more than ninety (90) days for underlying
securities of the types described in clause (i) above entered into with any bank
meeting the qualifications specified in clause (ii) above, provided that such
repurchase obligations are secured by a first priority security interest in such
underlying securities which have, on the date of purchase thereof, a fair market
value of at least 100% of the amount of the repurchase obligations, (iv)
commercial paper issued by any Person incorporated in the United States rated at
least A-1 by S&P or P-1 by Moody’s and in each case maturing not more than 270
days after the date of acquisition by such Person, (v) investments in money
market funds substantially all of the assets of which are comprised of
securities of the types described in clauses (i) through (iv) above, and (vi)
demand deposit accounts maintained in the ordinary course of business.

 

“Change” is defined in Section 3.2.

 

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934), directly or indirectly, of thirty percent (30%) or more of the
outstanding shares of voting stock of the Company; or (ii) the majority of the
Board of Directors of the Company fails to consist of Continuing Directors.

 

“Closing Date” means April 2, 2004.

 

“Co-Documentation Agent” means each of LaSalle Bank National Association and Key
Bank National Association in its capacity as a co-documentation agent for the
Lenders pursuant to Article XI, and not in its individual capacity as a Lender,
and any successor Co-Documentation Agent appointed pursuant to Article XI.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

 

“Collateral Shortfall Amount” means, as of any date of determination, an amount
equal to the difference of (x) the amount of LC Obligations at such time, less
(y) the amount on deposit

 

4



--------------------------------------------------------------------------------

in the Facility LC Collateral Account at such time which is free and clear of
all rights and claims of third parties and has not been applied against the
Obligations in accordance with the terms and conditions of this Agreement.

 

“Combined Balance Sheets” means the audited combined balance sheets of the
Company and its Subsidiaries as of August 31, 2003.

 

“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Loans to, and participate in Facility LCs issued upon the application
of, a Borrower in an aggregate amount not exceeding the amount set forth on the
Commitment Schedule or in an Assignment Agreement executed pursuant to Section
13.3, as it may be modified as a result of any assignment that has become
effective pursuant to Section 13.3.2 or as otherwise modified from time to time
pursuant to the terms hereof.

 

“Commitment Increase Notice” is defined in Section 2.23(i).

 

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the Closing Date attached hereto and identified as such.

 

“Company” means Acuity Brands, Inc., a Delaware corporation, and its permitted
successors and assigns (including, without limitation, a debtor-in-possession on
its behalf).

 

“Consolidated Net Income” means, with reference to any period, the net after-tax
income (or loss) of the Company and its Subsidiaries calculated on a
consolidated basis for such period determined in accordance with Agreement
Accounting Principles, excluding minority interests and including only dividends
actually received by the Company from any entity which is not a Subsidiary.

 

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Company and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.

 

“Consolidated Total Assets” means the total amount of all assets of the Company
and its consolidated Subsidiaries, and including amounts attributable to
minority interests in Affiliates of the Company to the extent deducted in
calculating the Consolidated Total Assets of the Company and its Subsidiaries
but only to the extent such Affiliate shall be a Guarantor hereunder, calculated
on a consolidated basis as of such time in accordance with Agreement Accounting
Principles.

 

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that any individual who is so elected
or nominated in connection with a merger, consolidation, acquisition or similar
transaction shall not be a Continuing Director unless such individual was a
Continuing Director prior thereto.

 

5



--------------------------------------------------------------------------------

“Contractual Obligation” means, for any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property owned by it is
bound.

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.10.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

“Default” means an event described in Article VII.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Facility Termination Date.

 

“DOL” means the United States Department of Labor and any successor department
or agency.

 

“Dollars” and “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary of the Company organized under the laws
of a jurisdiction located in the United States of America.

 

“EBIT” means, for any period for the Company and its consolidated Subsidiaries,
the sum of the amounts for such period, without duplication, calculated in each
case in accordance with Agreement Accounting Principles, of (i) Net Income, plus
(ii) Interest Expense to the extent deducted in computing Net Income, plus (iii)
charges against income for foreign, federal, state and local taxes to the extent
deducted in computing Net Income, plus (iv) any other non-recurring non-cash
charges to the extent deducted in computing Net Income, plus (v) non-cash
expenses associated with the Company’s stock compensation programs, plus (vi)
any extraordinary non-recurring cash charges not to exceed $15,000,000 during
the term of this Agreement to the extent deducted in computing Net Income, and
minus (vii) any non-recurring non-cash credits to the extent added in computing
Net Income.

 

“EBITDA” means, for any period for the Company and its consolidated
Subsidiaries, the sum of the amounts for such period, without duplication,
calculated in each case in accordance with Agreement Accounting Principles, of
(i) EBIT, plus (ii) depreciation expense to the extent deducted in computing Net
Income, plus (iii) amortization expense, including, without

 

6



--------------------------------------------------------------------------------

limitation, amortization of goodwill and other intangible assets to the extent
deducted in computing Net Income.

 

“Effective Commitment Amount” is defined in Section 2.23(i).

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) any rules
or regulations promulgated thereunder.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at a Eurodollar Rate requested by a Borrower
pursuant to Sections 2.9 and 2.10.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
relevant Interest Period, the applicable British Bankers’ Association Interest
Settlement Rate for deposits in Dollars appearing on Reuters Screen FRBD as of
11:00 a.m. (London time) two (2) Business Days prior to the first day of such
Interest Period, and having a maturity equal to such Interest Period, provided
that, (i) if Reuters Screen FRBD is not available to the Administrative Agent
for any reason, the applicable Eurodollar Base Rate for the relevant Interest
Period shall instead be the applicable British Bankers’ Association Interest
Settlement Rate for deposits in Dollars as reported as of 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period by
any other generally recognized financial information service selected by the
Administrative Agent, and having a maturity equal to such Interest Period, and
(ii) if no such British Bankers’ Association Interest Settlement Rate is
available to the Administrative Agent, the applicable Eurodollar Base Rate for
the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which Bank One or one of its affiliate
banks offers to place deposits in Dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, in the approximate amount of
Bank One’s relevant Eurodollar Loan and having a maturity equal to such Interest
Period.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in Section
2.12, bears interest at a Eurodollar Rate requested by a Borrower pursuant to
Sections 2.9 and 2.10.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to

 

7



--------------------------------------------------------------------------------

such Interest Period, plus (ii) the then Applicable Margin, changing as and when
the Applicable Margin changes.

 

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and each Agent, taxes imposed on its overall net income, and
franchise or branch office taxes imposed on it, by (i) the jurisdiction under
the laws of which such Lender or Agent is incorporated or organized or any
political combination or subdivision or taxing authority thereof or (ii) the
jurisdiction in which such Agent’s or Lender’s principal executive office or
such Lender’s applicable Lending Installation is located or in which, other than
as a result of the transaction evidenced by this Agreement, such Agent or Lender
otherwise is, or at any time was, engaged in business (or any political
combination or subdivision or taxing authority thereof).

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreements” means (i) that certain 3-Year Revolving Credit
Agreement dated as of April 8, 2002 among the initial Borrowers, the lenders
parties thereto, and Bank One, as administrative agent, as the same has been
amended or otherwise modified from time to time and (ii) that certain Amended
and Restated 364-Day Revolving Credit Agreement dated as of April 4, 2003 among
the initial Borrowers, the lenders parties thereto, and Bank One as
administrative agent, as the same has been amended or otherwise modified from
time to time.

 

“Facility Fee” is defined in Section 2.6.1.

 

“Facility LC” is defined in Section 2.21.1.

 

“Facility LC Application” is defined in Section 2.21.3.

 

“Facility LC Collateral Account” is defined in Section 2.21.11.

 

“Facility Termination Date” means January 31, 2009.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any agreements, devices or
arrangements providing for payments related to fluctuations of interest rates,
exchange rates, forward rates or commodity prices, including, but not limited
to, interest rate swap or exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency, interest rate options puts or warrants.

 

8



--------------------------------------------------------------------------------

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i)
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan or portion thereof, which, except as otherwise
provided in Section 2.12, bears interest at the Floating Rate.

 

“Foreign Pension Plan” means any employee benefit plan as described in Section
3(3) of ERISA for which the Company or any member of its Controlled Group is a
sponsor or administrator and which (i) is maintained or contributed to for the
benefit of employees of the Company, any of its respective Subsidiaries or any
member of its Controlled Group, (ii) is not covered by ERISA pursuant to Section
4(b)(4) of ERISA, and (iii) under applicable local law, is required to be funded
through a trust or other funding vehicle.

 

“Foreign Subsidiary” means a Subsidiary of the Company which is not a Domestic
Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Guarantor” means the Company and each Material Subsidiary of the Company (other
than an SPV) that is a Domestic Subsidiary as of the Closing Date and each other
Subsidiary that has become a guarantor of the Obligations hereunder in
accordance with the terms of Section 6.10.

 

“Guaranty” means that certain Guaranty (and any and all supplements thereto)
executed from time to time by each Guarantor (other than the Company) in favor
of the Administrative Agent for the benefit of itself and the Lenders, in
substantially the form of Exhibit G attached hereto, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Indebtedness” of a Person means, without duplication, (a) Indebtedness For
Borrowed Money and (b) any other obligation or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person (other than current
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade).

 

“Indebtedness For Borrowed Money” of a Person means, without duplication, (a)
the obligations of such Person (i) for borrowed money or which has been incurred
in connection with the acquisition of property or assets (other than current
accounts payable arising in the ordinary course of such Person’s business
payable on terms customary in the trade), (ii) under or with respect to notes
payable and drafts accepted which represent extensions of credit (whether or not
representing obligations for borrowed money) to such Person, (iii) constituting
reimbursement obligations with respect to letters of credit issued for the
account of such Person or (iv) for the deferred purchase price of property or
services (other than current accounts

 

9



--------------------------------------------------------------------------------

payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (b) the Indebtedness For Borrowed Money of
others, whether or not assumed, secured by Liens on property of such Person or
payable out of the proceeds of, or production from, property or assets now or
hereafter owned or acquired by such Person, (c) the Capitalized Lease
Obligations of such Person, (d) the obligations of such Person under guaranties
by such Person of any Indebtedness For Borrowed Money (other than obligations
for borrowed money incurred to finance the purchase of property leased to such
Person pursuant to a Capitalized Lease of such Person) of any other Person, (e)
all Receivable Facility Attributed Indebtedness of such Person, (f) all
Off-Balance Sheet Liabilities of such Person, and (g) all Disqualified Stock.

 

“Interest Expense” means, for any period for any group of Persons, the total
gross interest expense of such group of Persons, whether paid or accrued,
including, without duplication, the interest component of Capitalized Leases,
commitment and letter of credit fees, the discount or implied interest component
of Off-Balance Sheet Liabilities, capitalized interest expense, pay-in-kind
interest expense, amortization of debt discount and net payments (if any)
pursuant to Financial Contracts relating to interest rate protection, all as
determined on a consolidated basis in conformity with Agreement Accounting
Principles.

 

“Interest Expense Coverage Ratio” is defined in Section 6.18.2.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of seven
days or one, two, three or six months or such other period agreed to by the
Lenders and the Borrowers, commencing on a Business Day selected by the
applicable Borrower pursuant to this Agreement. Such Interest Period shall end
on but exclude the day which corresponds numerically to such date seven days or
one, two, three or six months or such other agreed upon period thereafter,
provided, however, that if there is no such numerically corresponding day in
such seventh day or next, second, third or sixth succeeding month or such other
succeeding period, such Interest Period shall end on the last Business Day of
such seventh day or next, second, third or sixth succeeding month or such other
succeeding period. If an Interest Period would otherwise end on a day which is
not a Business Day, such Interest Period shall end on the next succeeding
Business Day, provided, however, that if said next succeeding Business Day falls
in a new calendar month, such Interest Period shall end on the immediately
preceding Business Day.

 

“IRS” means the United States Internal Revenue Service and any successor agency.

 

“LC Fee” is defined in Section 2.21.4.

 

“LC Issuer” means Bank One (or any Affiliate of Bank One designated by Bank One)
or any of the other Lenders, as applicable, in its respective capacity as issuer
of Facility LCs hereunder.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount of all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.21.5.

 

10



--------------------------------------------------------------------------------

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lender” includes Bank One in its capacity as Swing Line
Lender.

 

“Lender Increase Notice” is defined in Section 2.23(i).

 

“Lending Installation” means, with respect to a Lender or the Agents, the
office, branch, subsidiary or affiliate of such Lender or Agent listed on the
signature pages hereof, or on the administrative information sheets provided to
the Administrative Agent in connection herewith, or on a Schedule or otherwise
selected by such Lender or Agent pursuant to Section 2.18.

 

“Leverage Ratio” is defined in Section 6.18.1.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).

 

“Loan” means a Revolving Loan or a Swing Line Loan, as applicable.

 

“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, each Assumption Letter executed hereunder, and all other documents,
instruments, notes (including any Notes issued pursuant to Section 2.14 (if
requested)) and agreements executed in connection herewith or therewith or
contemplated hereby or thereby, as the same may be amended, restated or
otherwise modified and in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial condition, operations or properties of the Company and its
Subsidiaries taken as a whole, (ii) the ability of the Company or any of its
Subsidiaries to perform its respective obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Agents, the LC Issuers or the Lenders
thereunder.

 

“Material Indebtedness” is defined in Section 7.5.

 

“Material Subsidiary” means each Borrower (other than the Company) and any other
Subsidiary of the Company that at any time has (i) assets with a total book
value equal to or greater than five percent (5%) of the aggregate book value of
the Consolidated Total Assets of the Company and its Subsidiaries or (ii)
Consolidated Net Worth that is equal to or greater than five percent (5%) of the
Consolidated Net Worth of the Company and its Subsidiaries, or (iii) assets that
contributed five percent (5%) or more of the Company’s Consolidated Net Income,
in each case as reported in the most recent annual audited financial statements
delivered to the Lenders pursuant to Section 6.1(i) (or, prior to the delivery
of the first of such annual audited financial statements, as reported in the
Combined Balance Sheets).

 

“Modify” and “Modification” are defined in Section 2.21.1.

 

11



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Company or any member of its
Controlled Group is a party to which more than one employer is obligated to make
contributions.

 

“Net Income” means, for any period for any group of Persons, the net earnings
(or loss) after taxes of such group of Persons on a consolidated basis for such
period taken as a single accounting period determined in conformity with
Agreement Accounting Principles.

 

“Non-U.S. Lender” is defined in Section 3.5(iv).

 

“Note” is defined in Section 2.14.

 

“Obligations” means all Loans, Reimbursement Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrowers to any of
the Agents, any LC Issuer, any Lender, the Arranger, any affiliate of the
Agents, any LC Issuer, or any Lender, the Arranger, or any indemnitee under the
provisions of Section 10.6 or any other provisions of the Loan Documents, in
each case of any kind or nature, present or future, arising under this Agreement
or any other Loan Document, whether or not evidenced by any note, guaranty or
other instrument, whether or not for the payment of money, whether arising by
reason of an extension of credit, loan, foreign exchange risk, guaranty,
indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees (in each case whether or not allowed), and any
other sum chargeable to the Company or any of its Subsidiaries under this
Agreement or any other Loan Document.

 

“Off-Balance Sheet Liability” of a Person means (i) Receivables Facility
Attributed Indebtedness and any repurchase obligation or liability of such
Person or any of its Subsidiaries with respect to Receivables or notes
receivable sold by such Person or any of its Subsidiaries (calculated to include
the unrecovered investment of purchasers or transferees of Receivables or any
other obligation of the Company or such transferor to purchasers/transferees of
interests in Receivables or notes receivable or the agent for such
purchasers/transferees), (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, other than any such transactions
involving the sale of assets not in excess of $5,000,000 in the aggregate, (iii)
any liability under any financing lease or Synthetic Lease or “tax ownership
operating lease” transaction entered into by such Person, including any
Synthetic Lease Obligations, or (iv) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the consolidated balance
sheets of such Person, but excluding from this clause (iv) Operating Leases.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

 

12



--------------------------------------------------------------------------------

“Originator” means the Company and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents, as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.

 

“Other Taxes” is defined in Section 3.5(ii).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the obligations to
purchase participations in Swing Line Loans, plus (iii) an amount equal to its
Pro Rata Share of the LC Obligations at such time.

 

“Participants” is defined in Section 13.2.1.

 

“Payment Date” means the last day of each March, June, September and December
and the Facility Termination Date.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Performance LC” means a Facility LC that is a documentary letter of credit
which is drawable upon presentation of documents evidencing the sale or shipment
of goods purchased by the Company or a Subsidiary in the ordinary course of
business.

 

“Permitted Acquisition” is defined in Section 6.12.2.

 

“Permitted Liens” means the Liens expressly permitted under clauses (i) through
(xv) of Section 6.13.

 

“Permitted Receivables Transfer” means (i) a sale or other transfer by an
Originator to a SPV of Receivables and Related Security for fair market value
and without recourse (except for limited recourse typical of such structured
finance transactions), and/or (ii) a sale or other transfer (including the grant
of Liens) by a SPV to (a) purchasers of, lenders on or other investors in such
Receivables and Related Security (or interests therein) or (b) any other Person
(including a SPV) in a transaction in which purchasers or other investors
purchase or are otherwise transferred such Receivables and Related Security (or
interests therein including Liens), in each case pursuant to and in accordance
with the terms of the Receivables Purchase Documents.

 

“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate principal amount (plus accrued interest and any applicable
premium and associated fees and expenses) of the Indebtedness being replaced,
renewed, refinanced or extended, (ii) does not have a Weighted Average Life to
Maturity at the time of such replacement, renewal, refinancing or extension that
is less than the Weighted Average Life to Maturity of the Indebtedness being
replaced, renewed, refinanced or extended, and (iii) does not rank at the time
of such replacement, renewal, refinancing or extension senior to the
Indebtedness being replaced, renewed, refinanced or extended.

 

13



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee benefit plan which is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code as to
which the Company or any member of its Controlled Group may have any liability.

 

“Pricing Schedule” means the Schedule identifying the Applicable Margin,
Applicable Facility Fee Rate and Applicable Utilization Rate attached hereto
identified as such.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Proposed New Lender” is defined in Section 2.23(i).

 

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which is the Aggregate Commitment at such
time, or, if the Aggregate Commitment has been terminated, a fraction the
numerator of which is such Lender’s Outstanding Credit Exposure at such time and
the denominator of which is the sum of the Aggregate Outstanding Credit Exposure
at such time.

 

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any Capital Stock or other equity interests of the
Company or any Subsidiary issued as consideration for such Acquisition.

 

“Purchasers” is defined in Section 13.3.1.

 

“Receivable(s)” means and includes all of applicable Originator’s or SPV’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV, as
applicable, to payment for goods sold or leased or for services rendered (except
those evidenced by instruments or chattel paper), whether or not they have been
earned by performance, and all rights in any merchandise or goods which any of
the same may represent, and all rights, title, security, contracts, books and
records, and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.

 

14



--------------------------------------------------------------------------------

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

 

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

 

“Receivables Facility Financing Costs” means such portion of the cash fees,
service charges, and other costs, as well as all collections or other amounts
retained by purchasers of receivables pursuant to a receivables purchase
facility, which are in excess of amounts paid to the Company and its
consolidated Subsidiaries under any receivables purchase facility for the
purchase of receivables pursuant to such facility and are the equivalent of the
interest component of the financing if the transaction were characterized as an
on-balance sheet transaction.

 

“Receivables Purchase Documents” means any series of receivables purchase or
sale, credit or servicing agreements generally consistent with terms contained
in comparable structured finance transactions pursuant to which an Originator or
Originators sell or transfer to SPVs all of their respective right, title and
interest in and to certain Receivables and Related Security for further sale or
transfer (or granting of Liens) to other purchasers of or investors in such
assets or interests therein (and the other documents, instruments and agreements
executed in connection therewith), as any such agreements may be amended,
restated, supplemented or otherwise modified from time to time, or any
replacement or substitution therefor.

 

“Receivables Purchase Financing” means any financing consisting of a
securitization facility made available to the Company or any of its consolidated
Subsidiaries, whereby the Receivables and Related Security (or interests
therein) of the Originators are transferred to one or more SPVs, and thereafter
to certain investors (or are used as collateral to enable one or more SPVs to
obtain loans from certain investors), pursuant to the terms and conditions of
the Receivables Purchase Documents.

 

“Redeemable Preferred Stock” means, for any Person, any preferred stock issued
by such Person which is at any time prior to the Facility Termination Date
either (i) mandatorily redeemable (by required sinking fund or similar payments
or otherwise) or (ii) redeemable at the option of the holder thereof.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

 

15



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

“Reimbursement Obligations” means with respect to any LC Issuer, at any time,
the aggregate of all obligations of the Borrowers then outstanding under Section
2.21 to reimburse such LC Issuer for amounts paid by such LC Issuer in respect
of any one or more drawings under Facility LCs issued by such LC Issuer; or, as
the context may require, all such Reimbursement Obligations then outstanding to
reimburse all of the LC Issuers.

 

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either Section
4043(a) of ERISA or Section 412(d) of the Code.

 

“Required Lenders” means Lenders in the aggregate having fifty-one percent (51%)
or more of the Aggregate Commitment or, if the Aggregate Commitment has been
terminated, Lenders in the aggregate holding fifty-one percent (51%) or more of
the Aggregate Outstanding Credit Exposure.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

 

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (and any conversion
or continuation thereof).

 

“Risk Based Capital Guidelines” is defined in Section 3.2.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

16



--------------------------------------------------------------------------------

“Selling Lender” is defined in Section 2.23(ii).

 

“Single Employer Plan” means a Plan maintained by the Company or any member of
its Controlled Group for employees of the Company or any member of its
Controlled Group.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

  (i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and

 

  (ii) it is then able and expects to be able to pay its debts as they mature;
and

 

  (iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.

 

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a Receivables Purchase Financing permitted under
the terms of this Agreement.

 

“Standby LC” means any Facility LC other than a Performance LC.

 

“Stockholders’ Equity” means, at any time, the shareholders’ equity of the
Company and its consolidated Subsidiaries, as set forth or reflected on the most
recent consolidated balance sheet of the Company and its consolidated
Subsidiaries delivered pursuant to Section 6.1(i) and (ii), as applicable, but
excluding any Redeemable Preferred Stock of the Company or any of its
consolidated Subsidiaries.

 

“Subsidiary” of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Company.

 

“Subsidiary Borrower” means each of the Company’s Subsidiaries listed on
Schedule 1.1, and any other Subsidiaries of the Company duly designated by the
Company pursuant to Section 2.22 to request Credit Extensions hereunder, which
Subsidiary shall have delivered to the Administrative Agent an Assumption Letter
in accordance with Section 2.22 and such other documents as may be required
pursuant to this Agreement, in each case, together with its

 

17



--------------------------------------------------------------------------------

respective successors and assigns, including a debtor-in-possession on behalf of
such Subsidiary Borrower.

 

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which (i) represents more than twenty percent (20%) of
the consolidated assets of the Company and its Subsidiaries as reflected in the
consolidated financial statements of the Company and its Subsidiaries as at the
end of the fiscal quarter ending immediately prior to the date on which such
determination is made, or (ii) is responsible for providing more than twenty
percent (20%) of the Consolidated Net Income of the Company and its Subsidiaries
as reflected in the financial statements for the four fiscal quarter period
ending immediately prior to the date on which such determination is made.

 

“Swing Line Borrowing Notice” is defined in Section 2.2.2.

 

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $20,000,000 at any one time
outstanding.

 

“Swing Line Lender” means Bank One or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

“Swing Line Loan” means a Loan made available to the Borrowers by the Swing Line
Lender pursuant to Section 2.2.

 

“Syndication Agent” means Wachovia Bank, N.A. in its capacity as the syndication
agent for the Lenders pursuant to Article XI, and not in its individual capacity
as a Lender, and any successor Syndication Agent appointed pursuant to Article
XI.

 

“Synthetic Lease” means any so-called “synthetic”, off-balance sheet or tax
retention lease, or any other agreement for the use or possession of property
creating obligations that are not treated as a capital lease under Agreement
Accounting Principles, but that is treated as a financing under the Code.

 

“Synthetic Lease Obligations” means, collectively, the payment obligations of
the Company or any of its Subsidiaries pursuant to a Synthetic Lease.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.

 

“Transferee” is defined in Section 13.4.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

 

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Single Employer Plans exceeds
the fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent

 

18



--------------------------------------------------------------------------------

valuation date for such Plans using PBGC actuarial assumptions for single
employer plan terminations.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Utilization Fee” is defined in Section 2.6.2.

 

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled; provided that in the case of clause (i) or (ii) above, there shall
be excluded (x) directors’ qualifying shares, (y) nominal ownership interests in
Foreign Subsidiaries required to be held by third parties under the laws of the
foreign jurisdiction in which such Foreign Subsidiary is organized, or (z)
Disqualified Stock or Redeemable Preferred Stock.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

 

1.2. References. Any references to the Company’s Subsidiaries shall not in any
way be construed as consent by the Administrative Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.

 

1.3. Supplemental Disclosure. At any time at the reasonable request of the
Administrative Agent (which shall not be done more frequently than on a
quarterly basis in the absence of a Default) and at such additional times as the
Company determines, the Company shall supplement each schedule or representation
herein or in the other Loan Documents with respect to any matter hereafter
arising which, if existing or occurring at the Closing Date, would have been
required to be set forth as an exception to such representation or which is
necessary to correct any information in such representation which has been
rendered materially inaccurate thereby. Notwithstanding that any such supplement
to such representation may disclose the existence or occurrence of events, facts
or circumstances which are either prohibited by the terms of this Agreement or
any other Loan Documents or which result in the material breach of any

 

19



--------------------------------------------------------------------------------

representation or warranty, such supplement to such representation shall not be
deemed either an amendment thereof or a waiver of such breach unless expressly
consented to in writing by Administrative Agent and the requisite number of
Lenders under Section 8.2, and no such amendments, except as the same may be
consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by the Administrative Agent or any Lender of any Default
disclosed therein. Any items disclosed in any such supplemental disclosures
shall be included in the calculation of any limits, baskets or similar
restrictions contained in this Agreement or any of the other Loan Documents.

 

ARTICLE II

 

THE CREDITS

 

2.1. Commitment. From and including the Closing Date and prior to the Facility
Termination Date, upon the satisfaction of the conditions precedent set forth in
Section 4.1, 4.2 and 4.3, as applicable, each Lender severally and not jointly
agrees, on the terms and conditions set forth in this Agreement, to (i) make
Revolving Loans to the Borrowers in Dollars and (ii) participate in Facility LCs
issued upon the request of the Borrowers in Dollars, from time to time in
amounts not to exceed in the aggregate at any one time outstanding of its Pro
Rata Share of the Available Aggregate Commitment; provided that at no time shall
the Aggregate Outstanding Credit Exposure hereunder exceed the Aggregate
Commitment. Subject to the terms of this Agreement, the Borrowers may borrow,
repay and reborrow Revolving Loans at any time prior to the Facility Termination
Date. The Commitments to lend hereunder shall expire automatically on the
Facility Termination Date. The LC Issuers will issue Facility LCs hereunder on
the terms and conditions set forth in Section 2.21.

 

2.2. Swing Line Loans.

 

2.2.1. Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 and 4.3 as well, from and including the
Closing Date and prior to the Facility Termination Date, the Swing Line Lender
agrees, on the terms and conditions set forth in this Agreement, to make Swing
Line Loans, in Dollars, to the Borrowers from time to time in an aggregate
principal amount not to exceed the Swing Line Commitment, provided that the
Aggregate Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment, and provided further that at no time shall the sum of (i) the Swing
Line Lender’s share of the obligations to participate in the Swing Line Loans,
plus (ii) the outstanding Revolving Loans made by the Swing Line Lender pursuant
to Section 2.1, exceed the Swing Line Lender’s Commitment at such time. Subject
to the terms of this Agreement, the Borrowers may borrow, repay and reborrow
Swing Line Loans at any time prior to the Facility Termination Date.

 

2.2.2. Borrowing Notice. The applicable Borrower shall deliver to the
Administrative Agent and the Swing Line Lender irrevocable notice (a “Swing Line
Borrowing Notice”) not later than 11:00 a.m. (Chicago time) on the Borrowing
Date of each Swing Line Loan, specifying (i) the applicable Borrowing Date
(which date shall be a Business Day), and (ii) the aggregate amount of the
requested Swing Line Loan which shall be an amount not less than $1,000,000 and

 

20



--------------------------------------------------------------------------------

integral multiples of $500,000 in excess thereof. Each Swing Line Loan shall
bear interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the sum of (a) the Alternate Base Rate or
such other rate as shall be agreed to by the Swing Line Lender and the
applicable Borrower plus (b) the then Applicable Margin for Floating Rate Loans,
changing as and when the Applicable Margin changes.

 

2.2.3. Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Administrative Agent shall notify each Lender by fax, or
other similar form of transmission, of the requested Swing Line Loan. Not later
than 2:00 p.m. (Chicago time) on the applicable Borrowing Date, the Swing Line
Lender shall make available the Swing Line Loan, in funds immediately available
in Chicago, to the Administrative Agent at its address specified pursuant to
Article XIV. The Administrative Agent will promptly make the funds so received
from the Swing Line Lender available to the applicable Borrower on the Borrowing
Date at the Administrative Agent’s aforesaid address.

 

2.2.4. Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Borrowers on or before the fifth (5th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, the Swing Line Lender (i) may at any
time in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall on the fifth (5th) Business Day after the Borrowing Date of any Swing
Line Loan, require each Lender (including the Swing Line Lender) to make a
Revolving Loan in the amount of such Lender’s Pro Rata Share of such Swing Line
Loan (including, without limitation, any interest accrued and unpaid thereon),
for the purpose of repaying such Swing Line Loan. Not later than 12:00 noon
(Chicago time) on the date of any notice received pursuant to this Section
2.2.4, each Lender shall make available its required Revolving Loan, in funds
immediately available in Chicago to the Administrative Agent at its address
specified pursuant to Article XIV. Revolving Loans made pursuant to this Section
2.2.4 shall initially be Floating Rate Loans and thereafter may be continued as
Floating Rate Loans or converted into Eurodollar Loans in the manner provided in
Section 2.10 and subject to the other conditions and limitations set forth in
this Article II. Unless a Lender shall have notified the Swing Line Lender,
prior to its making any Swing Line Loan, that any applicable condition precedent
set forth in Sections 4.1, 4.2 or 4.3 had not then been satisfied, such Lender’s
obligation to make Revolving Loans pursuant to this Section 2.2.4 to repay Swing
Line Loans shall be unconditional, continuing, irrevocable and absolute and
shall not be affected by any circumstances, including, without limitation, (a)
any set-off, counterclaim, recoupment, defense or other right which such Lender
may have against any Agent, the Swing Line Lender or any other Person, (b) the
occurrence or continuance of a Default or Unmatured Default, (c) any adverse
change in the condition (financial or otherwise) of any Borrower, or (d) any
other circumstances, happening or event whatsoever. In the event that any Lender
fails to make payment to the Administrative Agent of any amount due under this
Section 2.2.4, the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied. In addition to the
foregoing, if for any reason any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.2.4, such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and

 

21



--------------------------------------------------------------------------------

participation in the applicable Swing Line Loan in the amount of such Revolving
Loan, and such interest and participation may be recovered from such Lender
together with interest thereon at the Federal Funds Effective Rate for each day
during the period commencing on the date of demand and ending on the date such
amount is received. On the Facility Termination Date, the Borrowers shall repay
in full the outstanding principal balance of the Swing Line Loans.

 

2.3. Required Payments; Termination.

 

2.3.1. Required Payments. This Agreement shall be effective until the Facility
Termination Date. Any outstanding Advances and all other unpaid Obligations
shall be paid in full by the Borrowers on the Facility Termination Date.

 

2.3.2. Termination. Notwithstanding the termination of this Agreement on the
Facility Termination Date, until all of the Obligations (other than contingent
indemnity obligations) shall have been fully paid and satisfied and all
financing arrangements among the Borrowers and the Lenders hereunder and under
the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive and the
Administrative Agent shall be entitled to retain its security interest in and to
all existing and future collateral (if any).

 

2.4. Revolving Loans. Each Advance hereunder (other than any Swing Line Loan)
shall consist of Revolving Loans made from the several Lenders ratably in
proportion to the ratio that their respective Commitments bear to the Aggregate
Commitment.

 

2.5. Types of Advances. The Advances may be Revolving Loans consisting of
Floating Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the applicable Borrower in accordance with Sections 2.9 and 2.10, or
Swing Line Loans selected by the applicable Borrower in accordance with Section
2.2.

 

2.6. Facility Fee; Utilization Fee; Reductions in Aggregate Commitment.

 

2.6.1. Facility Fee. The Borrowers agree to pay to the Administrative Agent for
the account of each Lender a facility fee (the “Facility Fee”) at a per annum
rate equal to the Applicable Facility Fee Rate on the average daily amount of
such Lender’s Commitment (regardless of usage) (or, from and after the Facility
Termination Date, such Lender’s average daily Outstanding Credit Exposure) from
and including the Closing Date to and including the date on which this Agreement
is terminated in full and all Obligations hereunder have been paid in full
pursuant to Section 2.3, payable quarterly in arrears on each Payment Date
hereafter and until all Obligations hereunder have been paid in full.

 

2.6.2. Utilization Fee. If the Aggregate Outstanding Credit Exposure exceeds
thirty-three and one-third percent (33 1/3%) of the Aggregate Commitment
hereunder (or, if all or any part of the Aggregate Commitment has been
terminated, the Aggregate Commitment in effect immediately prior to such
termination), the Borrowers will pay to the Administrative Agent for the ratable
benefit of the Lenders a utilization fee (the “Utilization Fee”) at a per annum
rate equal to the Applicable Utilization Fee Rate on the Aggregate Outstanding
Credit Exposure on such date, payable quarterly in arrears on each Payment Date
and on the date this Agreement is terminated in full and all Obligations
hereunder have been paid in full pursuant to Section 2.3.

 

22



--------------------------------------------------------------------------------

2.6.3. Reductions in Aggregate Commitment. The Borrowers may permanently reduce
the Aggregate Commitment in whole, or in part ratably among the Lenders in a
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), upon at least three (3) Business Days’ prior written notice to the
Administrative Agent of such reduction, which notice shall specify the amount of
any such reduction; provided, however, that the amount of the Aggregate
Commitment may not be reduced below the Aggregate Outstanding Credit Exposure.
All accrued Facility Fees shall be payable on the effective date of any
termination of all or any part of the obligations of the Lenders to make Credit
Extensions hereunder.

 

2.7. Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $1,000,000 if in excess
thereof), and each Floating Rate Advance shall be in the minimum amount of
$1,000,000 (and in multiples of $250,000 if in excess thereof), provided,
however, that any Floating Rate Advance may be in the amount of the Available
Aggregate Commitment.

 

2.8. Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances, or any
portion of the outstanding Floating Rate Advances, in a minimum aggregate amount
of $1,000,000 or any integral multiple of $250,000 in excess thereof, upon prior
notice to the Administrative Agent at or before 12:00 noon (Chicago time) one
(1) Business Day prior to the date of such payment. The Borrowers may from time
to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurodollar Advances, or, in a minimum aggregate amount of $5,000,000 or any
integral multiple of $1,000,000 in excess thereof, any portion of the
outstanding Eurodollar Advances upon five (5) Business Days’ prior notice to the
Administrative Agent. The Borrowers may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or, in a minimum amount of $1,000,000
and increments of $500,000 in excess thereof, any portion of the outstanding
Swing Line Loans, with notice to the Administrative Agent and the Swing Line
Lender by 12:00 noon (Chicago time) on the date of repayment.

 

2.9. Method of Selecting Types and Interest Periods for New Advances.

 

2.9.1. Method of Selecting Types and Interest Periods for New Advances. Other
than with respect to Swing Line Loans (which shall be governed by Section 2.2),
the applicable Borrower shall select the Type of Advance and, in the case of
each Eurodollar Advance, the Interest Period applicable thereto from time to
time; provided that there shall be no more than ten (10) Interest Periods in
effect with respect to all of the Revolving Loans at any time, unless such limit
has been waived by the Administrative Agent in its sole discretion. The
applicable Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than 10:00 a.m. (Chicago time) on the Borrowing
Date of each Floating Rate Advance, and three (3) Business Days before the
Borrowing Date for each Eurodollar Advance, specifying:

 

  (i) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii) the aggregate amount of such Advance,

 

  (iii) the Type of Advance selected, and

 

23



--------------------------------------------------------------------------------

  (iv) in the case of each Eurodollar Advance, the Interest Period applicable
thereto.

 

2.9.2. Method of Borrowing. On each Borrowing Date, each Lender shall make
available its Loan or Loans, if any, not later than noon, Chicago time, in
Federal or other funds immediately available to the Administrative Agent, in
Chicago, Illinois at its address specified in or pursuant to Article XIV. Unless
the Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent will make the funds
so received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address by not later than 2:30 p.m. (Chicago
time). Notwithstanding the foregoing provisions of this Section 2.9.2, to the
extent that a Loan made by a Lender matures on the Borrowing Date of a requested
Loan, such Lender shall apply the proceeds of the Loan it is then making to the
repayment of principal of the maturing Loan.

 

2.10. Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurodollar Advances After Default. Floating Rate Advances shall
continue as Floating Rate Advances unless and until such Floating Rate Advances
are converted into Eurodollar Advances pursuant to this Section 2.10 or are
repaid in accordance with Section 2.8. Each Eurodollar Advance shall continue as
a Eurodollar Advance until the end of the then applicable Interest Period
therefor, at which time such Eurodollar Advance shall be automatically converted
into a Floating Rate Advance unless (x) such Eurodollar Advance is or was repaid
in accordance with Section 2.8 or (y) the applicable Borrower shall have given
the Administrative Agent a Conversion/Continuation Notice (as defined below)
requesting that, at the end of such Interest Period, such Eurodollar Advance
continue as a Eurodollar Advance for the same or another Interest Period or be
converted into a Floating Rate Advance. Subject to the terms of Section 2.7, the
Borrowers may elect from time to time to convert all or any part of an Advance
of any Type into any other Type or Types of Advances; provided that any
conversion of any Eurodollar Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto. Notwithstanding anything to the
contrary contained in this Section 2.10, no Advance may be converted or
continued as a Eurodollar Advance (except with the consent of the Required
Lenders) when any Default or Unmatured Default is continuing. The applicable
Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of an Advance or
continuation of a Eurodollar Advance not later than 10:00 a.m. (Chicago time) at
least one (1) Business Day, in the case of a conversion into a Floating Rate
Advance, or three (3) Business Days, in the case of a conversion into or
continuation of a Eurodollar Advance, prior to the date of the requested
conversion or continuation, specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

  (iii) the amount of such Advance which is to be converted into or continued as
a Eurodollar Advance and the duration of the Interest Period applicable thereto.

 

24



--------------------------------------------------------------------------------

Promptly after receipt of any Conversion/Continuation Notice, the Administrative
Agent shall provide the Lenders with notice thereof.

 

2.11. Changes in Interest Rate, etc. Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.10, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.10 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurodollar Advance based upon the applicable Borrower’s
selections under Sections 2.9 and 2.10 and otherwise in accordance with the
terms hereof. No Interest Period may end after the Facility Termination Date.

 

2.12. Rates Applicable After Default. During the continuance of a Default
(including the Borrowers’ failure to pay any Loan at maturity) the Required
Lenders may, at their option, by notice to the Borrowers (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 8.2 requiring unanimous consent of the Lenders to changes in interest
rates), declare that (i) the Advances, all fees or any other Obligations
hereunder shall bear interest at the Floating Rate plus 2% per annum and (ii)
the LC Fee shall be increased by 2% per annum, provided that, during the
continuance of a Default under Section 7.6 or 7.7, such interest rate and such
increase in the LC Fee set forth above shall be applicable to all Credit
Extensions, Advances, fees and other Obligations hereunder without any election
or action on the part of the Administrative Agent, any LC Issuer or any Lender.

 

2.13. Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIV, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Company, by 12:00 noon (Chicago time) on the date when due and shall (except (i)
in the case of Reimbursement Obligations for which the applicable LC Issuer has
not been fully indemnified by the Lenders or (ii) with respect to repayments of
Swing Line Loans) be applied ratably by the Administrative Agent among the
Lenders. Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at such
Lender’s address specified pursuant to Article XIV or at any Lending
Installation specified in a notice received by the Administrative Agent from
such Lender. Each reference to the Administrative Agent in this Section 2.13
shall also be deemed to refer, and shall apply equally, to the applicable LC
Issuer, in the case of payments required to be made by the applicable Borrower
to such LC Issuer pursuant to Section 2.21.6. The Administrative Agent is hereby
authorized to charge the account of the Borrowers maintained with Bank One or
any of its Affiliates for each payment of principal, interest and fees as it
becomes due hereunder.

 

25



--------------------------------------------------------------------------------

2.14. Noteless Agreement; Evidence of Indebtedness.

 

(i) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the date and the amount of each Revolving Loan made hereunder and
Type thereof and the Interest Period, if any, applicable thereto, (b) the amount
of any principal or interest due and payable or to become due and payable from
any Borrower to each Lender hereunder, (c) the effective date and amount of each
Assignment Agreement delivered to and accepted by it and the parties thereto
pursuant to Section 13.3, (d) the original stated amount of each Facility LC and
the amount of LC Obligations outstanding at any time, (e) the amount of any sum
received by the Administrative Agent hereunder from the Borrowers and each
Lender’s share thereof, and (f) all other appropriate debits and credits as
provided in this Agreement, including, without limitation, all fees, charges,
expenses and interest.

 

(iii) The entries maintained in the accounts maintained pursuant to clauses (i)
and (ii) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded in the absence of manifest error; provided,
however, that the failure of the Administrative Agent or any Lender to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Obligations in accordance with their terms.

 

(iv) Any Lender may request that its Loans be evidenced by a promissory note or,
in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit E, with appropriate changes for notes evidencing Swing Line Loans (each,
a “Note”). In such event, the Borrowers shall prepare, execute and deliver to
such Lender such Note or Notes payable to the order of such Lender. Thereafter,
the Loans evidenced by each such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 13.3) be represented by one
or more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 13.3, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (i) and (ii) above.

 

2.15. Telephonic Notices. The Borrowers hereby authorize the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and transfer funds based on telephonic notices made by any
person or persons the Administrative Agent or any Lender in good faith believes
to be acting on behalf of a Borrower, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrowers agree
to deliver promptly to the Administrative Agent a written confirmation, signed
by an Authorized Officer, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice. If the written
confirmation differs in any material respect from the action

 

26



--------------------------------------------------------------------------------

taken by the Administrative Agent and the Lenders, the records of the
Administrative Agent and the Lenders shall govern absent manifest error.

 

2.16. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance and Swing Line Loan shall be payable in arrears on each
Payment Date, commencing with the first such date to occur after the Closing
Date, on any date on which the Floating Rate Advance or Swing Line Loan is
prepaid, whether due to acceleration or otherwise, and at maturity. Interest
accrued on that portion of the outstanding principal amount of any Floating Rate
Advance converted into a Eurodollar Advance on a day other than a Payment Date
shall be payable on the date of conversion. Interest accrued on each Eurodollar
Advance shall be payable on the last day of its applicable Interest Period, on
any date on which the Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity; provided, that interest accrued on each Eurodollar
Advance having an Interest Period longer than three (3) months shall also be
payable on the last day of each three-month interval during such Interest
Period. Interest on Eurodollar Advances and Swing Line Loans and LC Fees,
Facility Fees and Utilization Fees shall be calculated for actual days elapsed
on the basis of a 360-day year; interest on Floating Rate Advances shall be
calculated for actual days elapsed on the basis of a 365/366-day year. Interest
shall be payable for the day an Advance is made but not for the day of any
payment on the amount paid if payment is received prior to 12:00 noon (Chicago
time) at the place of payment. If any payment of principal of or interest on an
Advance, any fees or any other amounts payable to any Agent or any Lender
hereunder shall become due on a day which is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a
principal payment, such extension of time shall be included in computing
interest, fees and commissions in connection with such payment.

 

2.17. Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder. Promptly after notice from the
applicable LC Issuer, the Administrative Agent will notify each Lender of the
contents of each request for issuance of a Facility LC hereunder. The
Administrative Agent will notify each Lender of the interest rate applicable to
each Eurodollar Advance promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.

 

2.18. Lending Installations. Subject to the provisions of Section 3.6, each
Lender may book its Loans and its participation in any LC Obligations and the LC
Issuers may book the Facility LCs at any Lending Installation selected by such
Lender or the applicable LC Issuer, as the case may be, and may change its
Lending Installation from time to time. All terms of this Agreement shall apply
to any such Lending Installation and the Loans, Facility LCs, participations in
LC Obligations and any Notes issued hereunder shall be deemed held by each
Lender or the applicable LC Issuer, as the case may be, for the benefit of any
such Lending Installation. Subject to the provisions of Section 3.6, each Lender
and each LC Issuer may, by written notice to the Administrative Agent and the
Company in accordance with Article XIV, designate replacement or additional
Lending Installations through which Loans will be made by it or Facility LCs
will be issued by it and for whose account Loan payments or payments with
respect to Facility LCs are to be made.

 

27



--------------------------------------------------------------------------------

2.19. Non-Receipt of Funds by the Administrative Agent. Unless a Borrower or a
Lender, as the case may be, notifies the Administrative Agent prior to the time
on which it is scheduled to make payment to the Administrative Agent of (i) in
the case of a Lender, the proceeds of a Loan or (ii) in the case of a Borrower,
a payment of principal, interest or fees to the Administrative Agent for the
account of the Lenders, that it does not intend to make such payment, the
Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Administrative Agent, the recipient of such payment shall, on demand by
the Administrative Agent, repay to the Administrative Agent the amount so made
available together with interest thereon in respect of each day during the
period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by a Borrower, the interest rate applicable to the relevant Loan,
including the interest rate applicable pursuant to Section 2.12.

 

2.20. Replacement of Lender. The Borrowers shall have the right, in their sole
discretion, at any time and from time to time to terminate or replace the
Commitment of any Lender (an “Affected Lender”), in whole, upon at least thirty
(30) days’ prior notice to the Administrative Agent and such Lender, (a) if such
Lender has failed or refused to make available the full amount of any Revolving
Loans as required by its Commitment hereunder, (b) if such Lender has been
merged or consolidated with, or transferred all or substantially all of its
assets to, or otherwise been acquired by any other Person, or (c) if such Lender
has demanded that the Borrowers make any additional payment to any Lender
pursuant to Section 3.1, 3.2 or 3.5, or if such Lender’s obligation to make or
continue, or convert Floating Rate Advances into, Eurodollar Advances has been
suspended pursuant to Section 3.3; provided, however that no such Commitment
termination shall reduce the Aggregate Commitment by more than fifteen percent
(15%) thereof; provided further, that no Default or Unmatured Default shall have
occurred and be continuing at the time of such termination or replacement, and
that, concurrently with such termination or replacement, (i) if the Affected
Lender is being replaced, another bank or other entity which is reasonably
satisfactory to the Borrowers and the Administrative Agent shall agree, as of
such date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an Assignment Agreement substantially in the form of
Exhibit C and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Affected Lender to be terminated as of such date
and to comply with the requirements of Section 13.3 applicable to assignments,
(ii) the Borrowers shall pay to such Affected Lender in immediately available
funds on the day of such replacement (A) all interest, fees and other amounts
then accrued but unpaid to such Affected Lender by the Borrowers hereunder to
and including the date of termination, including without limitation payments due
to such Affected Lender under Sections 3.1, 3.2 and 3.5, to the extent
applicable, and (B) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 3.4 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender, and (iii) if the Affected Lender is being terminated, the
Borrowers shall pay to such Affected Lender all Obligations due to such Affected
Lender (including the amounts

 

28



--------------------------------------------------------------------------------

described in the immediately preceding clauses (i) and (ii) plus the outstanding
principal balance of such Affected Lender’s Credit Extensions).

 

2.21. Facility LCs.

 

2.21.1. Issuance; Transitional Facility LCs.

 

(i) Issuance. The LC Issuers hereby agree, on the terms and conditions set forth
in this Agreement, to issue standby and performance letters of credit in Dollars
(each, together with the letters of credit deemed issued by the LC Issuers
hereunder pursuant to Section 2.21.1(ii), a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify,” and each such
action a “Modification”), from time to time from and including the Closing Date
and prior to the Facility Termination Date upon the request of any Borrower;
provided that immediately after each such Facility LC is issued or Modified, (i)
the aggregate amount of the outstanding LC Obligations shall not exceed
$75,000,000 and (ii) the Aggregate Outstanding Credit Exposure shall not exceed
the Aggregate Commitment. No Facility LC shall have an expiry date later than
the earlier of (x) the fifth (5th) Business Day prior the Facility Termination
Date and (y) one year after its issuance; provided, that any Facility LC (x) may
contain customary “evergreen” provisions pursuant to which the expiry date is
automatically extended for a specific time period unless the LC Issuer gives
notice to the beneficiary of such Facility LC at least a specified time prior to
the expiry date then in effect and/or (y) may have an expiration date more than
one year from the date of issuance if required under related industrial revenue
bond documents and agreed to by the LC Issuer.

 

(ii) Transitional Provision. Schedule 2.21 contains a schedule of certain
letters of credit issued for the account of the Borrowers prior to the Closing
Date. Subject to the satisfaction of the conditions contained in Sections 4.1,
4.2 and 4.3, from and after the Closing Date such letters of credit shall be
deemed to be Facility LCs issued pursuant to this Section 2.21.

 

2.21.2. Participations. On the Closing Date, with respect to the Facility LCs
identified on Schedule 2.21, and upon the issuance or Modification by the
applicable LC Issuer of a Facility LC in accordance with this Section 2.21, such
LC Issuer shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from such LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Pro Rata Share.

 

2.21.3. Notice. Subject to Section 2.21.1, the applicable Borrower shall give
the applicable LC Issuer notice prior to 10:00 a.m. (Chicago time) at least five
(5) Business Days prior to the proposed date of issuance or Modification of each
Facility LC, specifying the beneficiary, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. Upon receipt of such notice, the applicable LC Issuer
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each Lender, of the contents thereof and of the amount of
such Lender’s participation in such proposed Facility LC. The issuance or
Modification by any LC Issuer of any Facility LC shall,

 

29



--------------------------------------------------------------------------------

in addition to the conditions precedent set forth in Article IV (the
satisfaction of which such LC Issuer shall have no duty to ascertain), be
subject to the conditions precedent that such Facility LC shall be satisfactory
to such LC Issuer and that the applicable Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the applicable LC Issuer shall have
reasonably requested (each, a “Facility LC Application”). In the event of any
conflict between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

 

2.21.4. LC Fees. With respect to each Standby LC, the Borrowers shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, a letter of credit fee at a per annum rate
equal to the Applicable Margin for Eurodollar Loans in effect from time to time
on the average daily undrawn stated amount under such Standby LC, such fees to
be payable in arrears on each Payment Date (each such fee described in this
sentence being an “LC Fee”). The Borrowers shall also pay to each LC Issuer for
its own account (x) at the time of such LC Issuer’s issuance of any Standby LC,
a fronting fee equal to 0.125% per annum on the initial stated amount available
for drawing under each such Facility LC issued by such LC Issuer, and (y) other
customary, documentary and processing charges in connection with the issuance or
Modification of and draws under Facility LCs in accordance with the applicable
LC Issuer’s standard schedule for such charges as in effect from time to time.

 

2.21.5. Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Company and each other Lender as
to the amount to be paid by such LC Issuer as a result of such demand and the
proposed payment date (the “LC Payment Date”). The responsibility of each LC
Issuer to the Borrowers and each Lender shall be only to determine that the
documents (including each demand for payment) delivered under each Facility LC
issued by such LC Issuer in connection with such presentment shall be in
conformity in all material respects with such Facility LC. Each LC Issuer shall
endeavor to exercise the same care in the issuance and administration of the
Facility LCs issued by such LC Issuer as it does with respect to letters of
credit in which no participations are granted, it being understood that in the
absence of any gross negligence or willful misconduct by the applicable LC
Issuer, each Lender shall be unconditionally and irrevocably liable without
regard to the occurrence of any Default, the Facility Termination Date or any
condition precedent whatsoever, to reimburse such LC Issuer on demand for (i)
such Lender’s Pro Rata Share of the amount of each payment made by such LC
Issuer under each Facility LC issued by such LC Issuer to the extent such amount
is not reimbursed by the Borrowers pursuant to Section 2.21.6 below, plus (ii)
interest on the foregoing amount to be reimbursed by such Lender, for each day
from the date of the applicable LC Issuer’s demand for such reimbursement (or,
if such demand is made after 11:00 a.m. (Chicago time) on such date, from the
next succeeding Business Day) to the date on which such Lender pays the amount
to be reimbursed by it, at a rate of interest per annum equal to the Federal
Funds Effective Rate for the first three days and, thereafter, at a rate of
interest equal to the rate applicable to Floating Rate Advances.

 

2.21.6. Reimbursement by the Borrowers. The Borrowers shall be irrevocably and
unconditionally obligated to reimburse the LC Issuers on or before the
applicable LC Payment

 

30



--------------------------------------------------------------------------------

Date for any amounts to be paid by any LC Issuer upon any drawing under any
Facility LC issued by such LC Issuer, without presentment, demand, protest or
other formalities of any kind; provided that neither any Borrower nor any Lender
shall hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by such Borrower or such Lender to the extent,
but only to the extent, caused by (i) the willful misconduct or gross negligence
of the applicable LC Issuer in determining whether a request presented under any
Facility LC issued by it complied with the terms of such Facility LC or (ii) the
applicable LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. Commencing on the date that the Administrative
Agent gives notice to the Company by 11:00 a.m. (Chicago time) as required under
Section 2.21.5 of the applicable LC Payment Date, all such amounts paid by any
LC Issuer and remaining unpaid by the Borrowers shall bear interest, payable on
demand, for each day from and including such LC Payment Date until paid at a
rate per annum equal to (x) the rate applicable to Floating Rate Advances for
such day if such day falls on or before the applicable LC Payment Date and (y)
the sum of 2% plus the rate applicable to Floating Rate Advances for such day if
such day falls after such LC Payment Date. Each LC Issuer will pay to each
Lender ratably in accordance with its Pro Rata Share all amounts received by it
from the Borrowers for application in payment, in whole or in part, of the
Reimbursement Obligation in respect of any Facility LC issued by such LC Issuer,
but only to the extent such Lender has made payment to such LC Issuer in respect
of such Facility LC pursuant to Section 2.21.5. Subject to the terms and
conditions of this Agreement (including without limitation the submission of a
Borrowing Notice in compliance with Section 2.9 and the satisfaction of the
applicable conditions precedent set forth in Article IV), the applicable
Borrower may request an Advance hereunder for the purpose of satisfying any
Reimbursement Obligation.

 

2.21.7. Obligations Absolute. The Borrowers’ obligations under this Section 2.21
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrowers further agree with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible
for, and no Borrower’s Reimbursement Obligation in respect of any Facility LC
shall be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among any Borrower, any of its Affiliates, the beneficiary of any
Facility LC or any financing institution or other party to whom any Facility LC
may be transferred or any claims or defenses whatsoever of any Borrower or of
any of its Affiliates against the beneficiary of any Facility LC or any such
transferee. No LC Issuer shall be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrowers agree that any
action taken or omitted by any LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrowers and
shall not put any LC Issuer or any Lender under any liability to the Borrowers.
Nothing in this Section 2.21.7 is intended to limit the right of the Borrowers
to make a claim against any LC Issuer for damages as contemplated by the proviso
to the first sentence of Section 2.21.6.

 

31



--------------------------------------------------------------------------------

2.21.8. Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.21, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

2.21.9. Indemnification. The Borrowers hereby agree to indemnify and hold
harmless each Lender, each LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, such LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, such LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which any LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to such LC Issuer hereunder (but
nothing herein contained shall affect any rights the Borrowers may have against
any defaulting Lender) or (ii) by reason of or on account of such LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to such
LC Issuer, evidencing the appointment of such successor Beneficiary; provided
that the Borrowers shall not be required to indemnify any Lender, any LC Issuer
or the Administrative Agent for any claims, damages, losses, liabilities, costs
or expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the applicable LC Issuer in determining
whether a request presented under any Facility LC issued by such LC Issuer
complied with the terms of such Facility LC or (y) any LC Issuer’s failure to
pay under any Facility LC issued by such LC Issuer after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC. Nothing in this Section 2.21.9 is intended to limit the obligations of the
Borrowers under any other provision of this Agreement.

 

2.21.10. Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify each LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the applicable LC Issuer’s failure to pay under any Facility LC
issued by such LC Issuer after the

 

32



--------------------------------------------------------------------------------

presentation to it of a request strictly complying with the terms and conditions
of such Facility LC) that such indemnitees may suffer or incur in connection
with this Section 2.21 or any action taken or omitted by such indemnitees
hereunder.

 

2.21.11. Facility LC Collateral Account.

 

(i) Each Borrower agrees that it will, as required by Section 8.1 and until the
final expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuers or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the
Administrative Agent (the “Facility LC Collateral Account”) at the
Administrative Agent’s office at the address specified pursuant to Article XIV,
in the name of such Borrower but under the sole dominion and control of the
Administrative Agent, for the benefit of the Lenders and in which such Borrower
shall have no interest other than as set forth in this Section 2.21.11. Each
Borrower hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuers, a
security interest in all of such Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Administrative Agent will invest any funds on deposit from
time to time in the Facility LC Collateral Account in certificates of deposit of
Bank One having a maturity not exceeding 30 days. Nothing in this Section
2.21.11 shall either obligate the Administrative Agent to require the Borrowers
to deposit any funds in the Facility LC Collateral Account or limit the right of
the Administrative Agent to release any funds held in the Facility LC Collateral
Account in each case other than as required by clause (iv) below.

 

(ii) If at any time while any Default is continuing, the Administrative Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Administrative Agent may make demand on the Borrowers to pay, and the
Borrowers will, forthwith upon such demand and without any further notice or
act, pay to the Administrative Agent the Collateral Shortfall Amount, which
funds shall be deposited in the Facility LC Collateral Account.

 

(iii) The Administrative Agent may at any time or from time to time after funds
are deposited in the Facility LC Collateral Account, apply such funds to the
payment of the Obligations as shall from time to time have become due and
payable by any Borrower to the Lenders or the LC Issuers under the Loan
Documents.

 

(iv) If any Default is continuing, neither the Borrowers nor any Person claiming
on behalf of or through the Borrowers shall have any right to withdraw any of
the funds held in the Facility LC Collateral Account. After all of the
Obligations have been indefeasibly paid in full (other than contingent indemnity
obligations) and the Aggregate Commitment has been terminated, any funds
remaining in the Facility LC Collateral Account shall be returned by the
Administrative Agent to the Borrowers or paid to whomever may be legally
entitled thereto at such time.

 

2.21.12. Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

 

33



--------------------------------------------------------------------------------

2.22. Subsidiary Borrowers. The Company may at any time or from time to time,
add as a party to this Agreement any Wholly-Owned Subsidiary to be a Subsidiary
Borrower hereunder by the execution and delivery to the Administrative Agent and
the Lenders of (a) a duly completed Assumption Letter by such Subsidiary, with
the written consent of the Borrowers at the foot thereof, (b) such guaranty and
subordinated intercompany indebtedness documents and, if applicable, security
documents as may be reasonably required by the Administrative Agent and such
other opinions, agreements, documents, certificates or other items as may be
required by Section 4.3, such documents with respect to any additional
Subsidiaries to be substantially similar in form and substance to the Loan
Documents executed on or about the date hereof by the Subsidiaries parties
hereto as of the Closing Date. No Foreign Subsidiary may be a Subsidiary
Borrower. Upon such execution, delivery and consent such Subsidiary shall for
all purposes be a party hereto as a Subsidiary Borrower as fully as if it had
executed and delivered this Agreement. So long as the principal of and interest
on any Credit Extensions made to any Subsidiary Borrower under this Agreement
shall have been repaid or paid in full, all Facility LCs issued for the account
of such Subsidiary Borrower have expired or been returned and terminated and all
other Obligations (other than contingent indemnity obligations) of such
Subsidiary Borrower under this Agreement shall have been fully performed, the
Company may, by not less than five (5) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof),
terminate such Subsidiary Borrower’s status as a “Subsidiary Borrower” or
“Borrower,” and such Subsidiary Borrower shall be released from any future
liability (other than contingent indemnity obligations) as a “Subsidiary
Borrower” or “Borrower” hereunder or under the other Loan Documents. The
Administrative Agent shall give the Lenders written of the addition of any
Subsidiary Borrowers to this Agreement.

 

2.23. Increase of Commitments.

 

(i) At any time prior to the Facility Termination Date, the Company may request
that the Aggregate Commitment be increased; provided that, without the prior
written consent of all of the Lenders, (a) the Aggregate Commitment shall at no
time exceed $300,000,000 minus the aggregate amount of all reductions in the
Aggregate Commitment previously made pursuant to Section 2.6.3; and (b) each
such request shall be in a minimum amount of at least $10,000,000 and increments
of $5,000,000 in excess thereof. Such request shall be made in a written notice
given to the Administrative Agent and the Lenders by the Company not less than
twenty (20) Business Days prior to the proposed effective date of such increase,
which notice (a “Commitment Increase Notice”) shall specify the amount of the
proposed increase in the Aggregate Commitment and the proposed effective date of
such increase. In the event of such a Commitment Increase Notice, each of the
Lenders shall be given the opportunity to participate in the requested increase
ratably in proportions that their respective Commitments bear to the Aggregate
Commitment. No Lender shall have any obligation to increase its Commitment
pursuant to a Commitment Increase Notice. On or prior to the date that is
fifteen (15) Business Days after receipt of the Commitment Increase Notice, each
Lender shall submit to the Administrative Agent a notice indicating the maximum
amount by which it is willing to increase its Commitment in connection with such
Commitment Increase Notice (any such notice to the Administrative Agent being
herein a “Lender Increase Notice”). Any Lender which does not submit a Lender
Increase Notice to the Administrative Agent prior to the expiration of such
fifteen (15) Business Day period shall be deemed to have denied any increase in
its Commitment. In the event that the increases of Commitments set forth in the
Lender Increase

 

34



--------------------------------------------------------------------------------

Notices exceed the amount requested by the Company in the Commitment Increase
Notice, the Administrative Agent and the Arranger shall have the right, in
consultation with the Company, to allocate the amount of increases necessary to
meet the Company’s Commitment Increase Notice. In the event that the Lender
Increase Notices are less than the amount requested by the Company, not later
than three (3) Business Days prior to the proposed effective date the Company
may notify the Administrative Agent of any financial institution that shall have
agreed to become a “Lender” party hereto (a “Proposed New Lender”) in connection
with the Commitment Increase Notice. Any Proposed New Lender shall be consented
to by the Administrative Agent (which consent shall not be unreasonably
withheld). If the Company shall not have arranged any Proposed New Lender(s) to
commit to the shortfall from the Lender Increase Notices, then the Company shall
be deemed to have reduced the amount of its Commitment Increase Notice to the
aggregate amount set forth in the Lender Increase Notices. Based upon the Lender
Increase Notices, any allocations made in connection therewith and any notice
regarding any Proposed New Lender, if applicable, the Administrative Agent shall
notify the Company and the Lenders on or before the Business Day immediately
prior to the proposed effective date of the amount of each Lender’s and Proposed
New Lenders’ Commitment (the “Effective Commitment Amount”) and the amount of
the Aggregate Commitment, which amounts shall be effective on the following
Business Day. Any increase in the Aggregate Commitment shall be subject to the
following conditions precedent: (A) the Company shall have obtained the consent
thereto of each Guarantor and its reaffirmation of the Loan Document(s) executed
by it, which consent and reaffirmation shall be in writing and in form and
substance reasonably satisfactory to the Administrative Agent, (B) as of the
date of the Commitment Increase Notice and as of the proposed effective date of
the increase in the Aggregate Commitment all representations and warranties
shall be true and correct in all material respects as though made on such date
and no event shall have occurred and then be continuing which constitutes a
Default or Unmatured Default, (C) the Borrowers, the Administrative Agent and
each Proposed New Lender or Lender that shall have agreed to provide a
“Commitment” in support of such increase in the Aggregate Commitment shall have
executed and delivered a “Commitment and Acceptance” substantially in the form
of Exhibit I hereto, (D) counsel for the Borrowers and for the Guarantors shall
have provided to the Administrative Agent supplemental opinions in form and
substance reasonably satisfactory to the Administrative Agent and (E) the
Borrowers and the Proposed New Lender shall otherwise have executed and
delivered such other instruments and documents as may be required under Article
IV or that the Administrative Agent shall have reasonably requested in
connection with such increase. If any fee shall be charged by the Lenders in
connection with any such increase, such fee shall be in accordance with then
prevailing market conditions, which market conditions shall have been reasonably
documented by the Administrative Agent to the Company. Upon satisfaction of the
conditions precedent to any increase in the Aggregate Commitment, the
Administrative Agent shall promptly advise the Company and each Lender of the
effective date of such increase. Upon the effective date of any increase in the
Aggregate Commitment that is supported by a Proposed New Lender, such Proposed
New Lender shall be a party to this Agreement as a Lender and shall have the
rights and obligations of a Lender hereunder and thereunder. Nothing contained
herein shall constitute, or otherwise be deemed to be, a commitment on the part
of any Lender to increase its Commitment hereunder at any time.

 

(ii) For purposes of this clause (ii), (A) the term “Buying Lender(s)” shall
mean (1) each Lender the Effective Commitment Amount of which is greater than
its Commitment prior to

 

35



--------------------------------------------------------------------------------

the effective date of any increase in the Aggregate Commitment, and (2) each
Proposed New Lender that is allocated an Effective Commitment Amount in
connection with any Commitment Increase Notice and (b) the term “Selling
Lender(s)” shall mean each Lender whose Commitment is not being increased from
that in effect prior to such increase in the Aggregate Commitment. Effective on
the effective date of any increase in the Aggregate Commitment pursuant to
clause (i) above, each Selling Lender hereby sells, grants, assigns and conveys
to each Buying Lender, without recourse, warranty, or representation of any
kind, except as specifically provided herein, an undivided percentage in such
Selling Lender’s right, title and interest in and to its outstanding Loans in
the respective dollar amounts and percentages necessary so that, from and after
such sale, each such Selling Lender’s outstanding Loans shall equal such Selling
Lender’s Pro Rata Share (calculated based upon the Effective Commitment Amounts)
of the outstanding Loans. Effective on the effective date of the increase in the
Aggregate Commitment pursuant to clause (i) above, each Buying Lender hereby
purchases and accepts such grant, assignment and conveyance from the Selling
Lenders. Each Buying Lender hereby agrees that its respective purchase price for
the portion of the outstanding Loans purchased hereby shall equal the respective
dollar amount necessary so that, from and after such payments, each Buying
Lender’s outstanding Loans shall equal such Buying Lender’s Pro Rata Share
(calculated based upon the Effective Commitment Amounts) of the outstanding
Loans. Such amount shall be payable on the effective date of the increase in the
Aggregate Commitment by wire transfer of immediately available funds to the
Administrative Agent. The Administrative Agent, in turn, shall wire transfer any
such funds received to the Selling Lenders, in same day funds, for the sole
account of the Selling Lenders. Each Selling Lender hereby represents and
warrants to each Buying Lender that such Selling Lender owns the Loans being
sold and assigned hereby for its own account and has not sold, transferred or
encumbered any or all of its interest in such Loans, except for participations
which will be extinguished upon payment to Selling Lender of an amount equal to
the portion of the outstanding Loans being sold by such Selling Lender. Each
Buying Lender hereby acknowledges and agrees that, except for each Selling
Lender’s representations and warranties contained in the foregoing sentence,
each such Buying Lender has entered into its Commitment and Acceptance with
respect to such increase on the basis of its own independent investigation and
has not relied upon, and will not rely upon, any explicit or implicit written or
oral representation, warranty or other statement of the Lenders or the
Administrative Agent concerning the authorization, execution, legality,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Loan Documents. The Borrowers hereby agree to compensate
each Selling Lender for all losses, expenses and liabilities incurred by each
Lender in connection with the sale and assignment of any Loan hereunder on the
terms and in the manner as set forth in Section 3.4.

 

2.24. Interest. In no event shall the amount of interest, and all charges,
amounts or fees contracted for, charged or collected pursuant to this Agreement,
the Notes or the other Loan Documents and deemed to be interest under applicable
law (collectively, “Interest”) exceed the highest rate of interest allowed by
applicable law (the “Maximum Rate”), and in the event any such payment is
inadvertently received by the Administrative Agent or any Lender then the excess
sum (the “Excess”) shall be credited as a payment of principal, unless the
relevant Borrower shall notify the Administrative Agent in writing that it
elects to have the Excess returned forthwith. It is the express intent hereof
that no Borrower pay, and the Administrative Agent and the Lenders not receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may legally be paid by such Borrower under applicable law. The right to

 

36



--------------------------------------------------------------------------------

accelerate maturity of any of the Obligations does not include the right to
accelerate any interest that has not otherwise accrued on the date of such
acceleration, and the Administrative Agent and the Lenders do not intend to
collect any unearned interest in the event of any such acceleration. All monies
paid to the Administrative Agent or the Lenders hereunder or under any of the
Notes or the other Loan Documents, whether at maturity or by prepayment, shall
be subject to rebate of unearned interest as and to the extent required by
applicable law. By the execution of this Agreement, each Borrower covenants, to
the fullest extent permitted by law that (i) the credit or return of any Excess
shall constitute the acceptance by such Borrower of such Excess, and (ii) such
Borrower shall not seek or pursue any other remedy, legal or equitable, against
the Administrative Agent or any Lender, based in whole or in part upon
contracting for charging or receiving any Interest in excess of the Maximum
Rate. For the purpose of determining whether or not any Excess has been
contracted for, charged or received by the Administrative Agent or any Lender,
all interest at any time contracted for, charged or received from such Borrower
in connection with this Agreement, the Notes or any of the other Loan Documents
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread in equal parts throughout the full term of the Commitments.
Each Borrower, the Administrative Agent and each Lender shall, to the maximum
extent permitted under applicable law, (i) characterize any non-principal
payment as an expense, fee or premium rather than as Interest and (ii) exclude
voluntary prepayments and the effects thereof. The provisions of this Section
shall be deemed to be incorporated into each Note and each of the other Loan
Documents (whether or not any provision of this Section is referred to therein).
All such Loan Documents and communications relating to any Interest owed by any
Borrower and all figures set forth therein shall, for the sole purpose of
computing the extent of obligations hereunder and under the Notes and the other
Loan Documents be automatically recomputed by such Borrower, and by any court
considering the same, to give effect to the adjustments or credits required by
this Section.

 

ARTICLE III

 

YIELD PROTECTION; TAXES

 

3.1. Yield Protection. If, on or after the Closing Date, the adoption of any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in any such
law, rule, regulation, policy, guideline or directive or in the interpretation
or administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation or any LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 

  (i) subjects any Lender or any applicable Lending Installation or any LC
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or any LC Issuer in respect of its
Eurodollar Loans, Facility LCs or participations therein, or

 

  (ii)

imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or

 

37



--------------------------------------------------------------------------------

 

for the account of, or credit extended by, any Lender or any applicable Lending
Installation or any LC Issuer (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or

 

  (iii) imposes any other condition the result of which is to increase the cost
to any Lender or any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Eurodollar Loans or Commitment, or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or any LC Issuer in connection with its
Eurodollar Loans or Commitment, Facility LCs or participations therein, or
requires any Lender or any applicable Lending Installation or any LC Issuer to
make any payment calculated by reference to the amount of Eurodollar Loans or
Commitment, Facility LCs or participants therein held or interest or LC Fees
received by it, by an amount deemed material by such Lender or such LC Issuer as
the case may be,

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or such LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or such LC Issuer, as the case may be, in connection with
such Eurodollar Loans or Commitment, Facility LCs or participations therein,
then, within fifteen (15) days of demand by such Lender, the Borrowers shall pay
such Lender or LC Issuer such additional amount or amounts as will compensate
such Lender or such LC Issuer, as the case may be, for such increased cost or
reduction in amount received; provided, that the Borrowers shall not be required
to compensate a Lender or LC Issuer under this Section for any increased costs
or reductions incurred more than 90 days prior to the date that such Lender or
LC Issuer notifies the Company in writing of such increased costs or reductions
and of such Lender’s or LC Issuer’s intention to claim compensation therefor;
provided, further, that if such adoption or such change giving rise to such
increased costs or reduction is retroactive such 90-day period shall be extended
to include the period of retroactive effect.

 

3.2. Changes in Capital Adequacy Regulations. If a Lender or any LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender, such LC Issuer, any Lending Installation of such Lender or such LC
Issuer, or any corporation controlling such Lender or such LC Issuer, is
increased as a result of a Change, then, within fifteen (15) days of demand by
such Lender, or such LC Issuer, the Borrowers shall pay such Lender or such LC
Issuer the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which such Lender or such LC
Issuer determines is attributable to this Agreement, its Outstanding Credit
Exposure or its Commitment to make Loans and issue or participate in Facility
LCs, as the case may be, hereunder (after taking into account such Lender’s or
such LC Issuer’s policies as to capital adequacy); provided, that the Borrowers
shall not be required to pay to such Lender or LC Issuer such additional amounts
under this Section for any amount incurred as a result of such Change more than
90 days prior to the date that such Lender or LC Issuer notifies the Company in
writing of such Change and of such Lender’s or LC Issuer’s intention to claim
compensation therefor; provided, further, that if such Change giving rise to
such amounts is retroactive such 90-day period shall be extended to include the
period of retroactive effect. “Change” means (i) any change after the Closing
Date in the Risk-Based

 

38



--------------------------------------------------------------------------------

Capital Guidelines or (ii) any adoption of, change in, or change in the
interpretation or administration of any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or any LC Issuer or any Lending Installation or any corporation
controlling any Lender or any LC Issuer. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the
Closing Date, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the Closing Date.

 

3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation or directive, whether or not having
the force of law, or (y) the Required Lenders determine that (i) deposits of a
type and maturity appropriate to match fund Eurodollar Advances are not
available or (ii) the interest rate applicable to Eurodollar Advances does not
accurately reflect the cost of making or maintaining Eurodollar Advances, or
(iii) no reasonable basis exists for determining the Eurodollar Base Rate, then
the Administrative Agent shall suspend the availability of Eurodollar Advances
and require any affected Eurodollar Advances to be immediately repaid or
converted to Floating Rate Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4.

 

3.4. Funding Indemnification. If any payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made or continued, or a Floating Rate Advance is not converted into a Eurodollar
Advance, on the date specified by any Borrower for any reason other than default
by the Lenders, or a Eurodollar Advance is not prepaid on the date specified by
the applicable Borrower for any reason, the Borrowers will indemnify each Lender
for any loss or cost incurred by it resulting therefrom, including, without
limitation, any loss or cost in liquidating or employing deposits acquired to
fund or maintain such Eurodollar Advance.

 

3.5. Taxes.

 

(i) All payments by the Borrowers to or for the account of any Lender, any LC
Issuer or Agent hereunder or under any Note or Facility LC Application shall be
made free and clear of and without deduction for any and all Taxes. If any
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender, any LC Issuer or Agent, (a) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.5) such Lender, such LC Issuer or Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) such Borrower shall make such deductions, (c) such Borrower shall pay the
full amount deducted to the relevant authority in accordance with applicable law
and (d) such Borrower shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.

 

39



--------------------------------------------------------------------------------

(ii) In addition, the Borrowers hereby agree to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application (“Other Taxes”).

 

(iii) The Borrowers hereby agree to indemnify the Agents, the LC Issuers and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agents, the LC Issuers or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Payments due under this indemnification shall be made within thirty
(30) days of the date the Agents, the LC Issuers or such Lender makes demand
therefor pursuant to Section 3.6.

 

(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten (10) Business Days after the date on which it becomes a party to
this Agreement, (i) deliver to each of the Company and the Administrative Agent
two (2) duly completed copies of United States Internal Revenue Service Form
W-8BEN or W-8ECI, certifying in either case that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes, and (ii) deliver to each of the Company and
the Administrative Agent a United States Internal Revenue Form W-8 or W-9, as
the case may be, and certify that it is entitled to an exemption from United
States backup withholding tax. Each Non-U.S. Lender further undertakes to
deliver to each of the Company and the Administrative Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Company or the Administrative Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Company and the Administrative Agent in writing that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax.

 

(v) For any period during which a Non-U.S. Lender has failed to provide the
Company with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States, and each
Borrower, if required by law to do so, shall be permitted to withhold such Taxes
and pay the same to the appropriate United States taxing authority; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrowers shall take

 

40



--------------------------------------------------------------------------------

such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

 

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

 

(vii) If the IRS or any other governmental authority of the United States or any
other country or any political subdivision thereof asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Administrative
Agent of a change in circumstances which rendered its exemption from withholding
ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Administrative Agent under this subsection, together with
all costs and expenses related thereto (including attorneys’ fees and time
charges of attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent). The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

 

(viii) Within 60 days after receipt of the written request of the Company, each
Lender, LC Issuer and Agent shall execute and deliver such certificates, forms
or other documents, which in each such case can be reasonably furnished by such
Lender, LC Issuer or Agent consistent with the facts and which are reasonably
necessary to assist any Borrower in applying for refunds of Taxes remitted by
such Borrower hereunder.

 

(ix) Each Lender, LC Issuer and Agent shall also use commercially reasonable
efforts to avoid and minimize any amounts which might otherwise be payable by
any Borrower pursuant to this Section 3.5, except to the extent that such
Lender, LC Issuer or Agent, determines that such efforts would be
disadvantageous to such Lender, LC Issuer or Agent, as determined by such
Lender, LC Issuer or Agent and which determination, if made in good faith, shall
be binding and conclusive on all parties hereto.

 

(x) To the extent that the payment of any Lender’s, LC Issuer’s or Agent’s Taxes
by any Borrower hereunder gives rise from time to time to a Tax Benefit to such
Lender, LC Issuer or Agent in any jurisdiction other than the jurisdiction which
imposed such Taxes, such Lender, LC Issuer or Agent shall pay to such Borrower
the amount of each such Tax Benefit so recognized or received. The amount of
each Tax Benefit and, therefore, payment to such Borrower will be determined
from time to time by the relevant Lender, LC Issuer or Agent in its sole
discretion, which determination shall be binding and conclusive on all parties
hereto. Each such payment will be due and payable by such Lender, LC Issuer or
Agent to such Borrower within a reasonable time after the filing of the tax
return in which such Tax Benefit is recognized or, in the case of any tax
refund, after the refund is received; provided, however, if at any time

 

41



--------------------------------------------------------------------------------

thereafter such Lender, LC Issuer or Agent, is required to rescind such Tax
Benefit or such Tax Benefit is otherwise disallowed or nullified, the relevant
Borrower shall promptly, after notice thereof from such Lender, LC Issuer or
Agent, repay to such Lender, LC Issuer or Agent the amount of such Tax Benefit
previously paid to such Lender, LC Issuer or Agent and which has been rescinded,
disallowed or nullified. For purposes hereof, the term “Tax Benefit” shall mean
the amount by which any Lender’s, LC Issuer’s or Agent’s income tax liability
for the taxable period in question is reduced below what would have been payable
had the relevant Borrower not been required to pay such Lender’s LC Issuer’s or
Agent’s Taxes hereunder.

 

3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrowers to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Company (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrowers in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurodollar Loan shall be calculated as though each Lender funded its Eurodollar
Loan through the purchase of a deposit of the type, currency and maturity
corresponding to the deposit used as a reference in determining the Eurodollar
Rate applicable to such Loan, whether in fact that is the case or not. Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Company of such written
statement. The obligations of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.

 

3.7. Mitigation of Obligations. If any Lender requests compensation under
Section 3.2 or if any Borrower is required to pay any additional amount to any
Lender or any governmental authority for the account of any Lender pursuant to
Section 3.1, then such Lender shall use commercially reasonable efforts to
designate a different Lending Installation for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole discretion of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 3.1 or Section 3.2, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby agree to pay all costs
and expenses incurred by any Lender in connection with such designation or
assignment.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1. Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless (a) the representations and warranties
contained in Article V are true and correct in all material respects as of such
date and (b) the Company has furnished to the Agents with sufficient copies for
the Lenders:

 

  (i) Copies of the articles or certificates of incorporation (or similar
Constitutive Documents) of the Company and each Guarantor (each a “Loan Party”),
together with all amendments thereto, and a certificate of good standing, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation, as well as any other information required by Section 326 of the
USA PATRIOT ACT.

 

42



--------------------------------------------------------------------------------

  (ii) Copies, certified by the Secretary or Assistant Secretary of each Loan
Party of its by-laws (or similar Constitutive Documents) and of its Board of
Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which it is a party.

 

  (iii) An incumbency certificate, executed by the Secretary or Assistant
Secretary of each Loan Party, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers of such Loan
Party authorized to sign the Loan Documents to which it is a party and, in the
case of the Borrowers, to request Loans hereunder, upon which certificate the
Agents and the Lenders shall be entitled to rely until informed of any change in
writing by the applicable Loan Party.

 

  (iv) An opening compliance certificate in substantially the form of Exhibit B,
signed by the chief financial officer or treasurer of the Company, showing the
calculations necessary to determine compliance with this Agreement on the
initial Credit Extension Date and stating that on the initial Credit Extension
Date (a) no Default or Unmatured Default has occurred and is continuing, (b) all
of the representations and warranties in Article V shall be true and correct in
all material respects as of such date and (c) no material adverse change in the
business, financial condition or operations of the Company or any of its
Subsidiaries has occurred since November 30, 2003.

 

  (v) A certificate in form and substance satisfactory to the Administrative
Agent stating that there exists no injunction or temporary restraining order
which would prohibit the making of the initial Credit Extensions or any
litigation seeking such an injunction or restraining order.

 

  (vi) A certificate of value, solvency and other appropriate factual
information in form and substance reasonably satisfactory to the Administrative
Agent and Arranger from the chief financial officer of the Company (on behalf of
the Company and the Borrowers) in his or her representative capacity supporting
the conclusions that as of the initial funding date the Company and its
Subsidiaries on a consolidated basis are Solvent and will be Solvent subsequent
to incurring the Indebtedness contemplated under the Loan Documents, will be
able to pay its debts and liabilities as they become due and will not be left
with unreasonably small working capital for general corporate purposes.

 

  (vii) Written opinions of Sutherland Asbill & Brennan LLP, special counsel to
the Borrowers and each Guarantor, in form and substance satisfactory to the
Agents and addressed to the Lenders in substantially the form of Exhibit A.

 

43



--------------------------------------------------------------------------------

  (viii) Any Notes requested by a Lender pursuant to Section 2.14 payable to the
order of each such requesting Lender.

 

  (ix) If the initial Credit Extension shall be the issuance of a Facility LC, a
properly completed Facility LC Application.

 

  (x) Written money transfer instructions, in substantially the form of Exhibit
D, addressed to the Administrative Agent and signed by an Authorized Officer,
together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested.

 

  (xi) Evidence satisfactory to the Agents that the Existing Credit Agreements
shall have been or shall simultaneously on the Closing Date be terminated
(except for those provisions that expressly survive the termination thereof) and
all loans outstanding and other amounts owed to the lenders or agents thereunder
shall have been, or shall simultaneously with the initial Advance hereunder be,
paid in full.

 

  (xii) Such other documents as any Lender or its counsel may have reasonably
requested including, without limitation, each document identified on the List of
Closing Documents attached hereto as Exhibit F.

 

4.2. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.2.4 with respect to Revolving Loans for the purpose of repaying
Swing Line Loans) be required to make any Credit Extension unless on the
applicable Credit Extension Date:

 

  (i) There exists no Default or Unmatured Default.

 

  (ii) The representations and warranties contained in Article V are true and
correct in all material respects as of such Credit Extension Date except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects on and as of such earlier date.

 

Each Borrowing Notice or request for issuance of a Facility LC, or Swing Line
Borrowing Notice, as the case may be, with respect to each such Credit Extension
shall constitute a representation and warranty by the Borrowers that the
conditions contained in Section 4.2(i) and (ii) have been satisfied. Any lender
may require a duly completed compliance certificate in substantially the form of
Exhibit B as a condition to making a Credit Extension.

 

4.3. Initial Advance to Each New Subsidiary Borrower. The Lenders shall not be
required to make a Credit Extension hereunder to a new Subsidiary Borrower added
after the Closing Date unless the Company has furnished or caused to be
furnished to the Administrative Agent with sufficient copies for the Lenders:

 

  (i) The Assumption Letter executed and delivered by such Subsidiary Borrower
and containing the written consent of the Borrowers, as contemplated by Section
2.22.

 

44



--------------------------------------------------------------------------------

  (ii) Copies, certified by the Secretary, Assistant Secretary, Director or
Authorized Officer of the Subsidiary Borrower, of its Board of Directors’
resolutions (and/or resolutions of other bodies, if any are deemed necessary by
the Administrative Agent) approving the Assumption Letter.

 

  (iii) An incumbency certificate, executed by the Secretary, Assistant
Secretary, Director or Authorized Officer of the Subsidiary Borrower, which
shall identify by name and title and bear the signature of the officers of such
Subsidiary Borrower authorized to sign the Assumption Letter and the other
documents to be executed and delivered by such Subsidiary Borrower hereunder,
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Company.

 

  (iv) An opinion of counsel to such Subsidiary Borrower, substantially in the
form of Exhibit E hereto.

 

  (v) Guaranty documentation from such Subsidiary Borrower in form and substance
acceptable to the Administrative Agent as required pursuant to Section 6.10.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants as follows to each Lender and the Agents as
of each of (i) the Closing Date, (ii) the date of the initial Credit Extension
hereunder (if different from the Closing Date) and (iii) each date as required
by Section 4.2:

 

5.1. Existence and Standing. The Company and each of its Subsidiaries is a
corporation, partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such standing or
authority could not reasonably be expected to have a Material Adverse Effect.

 

5.2. Authorization and Validity. The Company and each of its Subsidiaries (to
the extent applicable) has the power and authority and legal right to execute
and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder, and to file the Loan Documents which have been filed by
it as required by this Agreement. The execution and delivery by the Company and
any such Subsidiary of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
proceedings, and the Loan Documents to which such entity is a party constitute
legal, valid and binding obligations of such entity enforceable against such
entity in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.

 

5.3. No Conflict; Government Consent. Neither the execution and delivery by the
Company or any of its Subsidiaries of the Loan Documents, nor compliance with
the provisions

 

45



--------------------------------------------------------------------------------

thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Company or any of its Subsidiaries or
(ii) the Company’s or any Subsidiary’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating agreement or other management agreement, as
the case may be, or (iii) the provisions of any indenture, instrument or
agreement to which the Company or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, or conflict with, or
constitute a default under, or result in, or require, the creation or imposition
of any Lien in, of or on the Property of the Company or a Subsidiary pursuant to
the terms of, any such indenture, instrument or agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof, which
has not been obtained by the Company or any of its Subsidiaries, is required to
be obtained by the Company or any of its Subsidiaries in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by any Borrower of the Obligations or the
legality, validity, binding effect or enforceability of any of the Loan
Documents.

 

5.4. Financial Statements. The November 30, 2003 unaudited combined financial
statements of the Company and its Subsidiaries heretofore delivered to the
Arranger and the Lenders were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared
(except for the absence of footnotes and subject to year-end audit adjustments)
and fairly present in all material respects, the combined financial condition
and operations of the Company and its Subsidiaries at such date and the combined
results of their operations and cash flows for the three-month period then
ended.

 

5.5. Material Adverse Change. Since November 30, 2003, and except as disclosed
on Schedule 5.5, there has been no change in the business, property, financial
condition or operations of the Company and its Subsidiaries taken as a whole,
which could reasonably be expected to have a Material Adverse Effect.

 

5.6. Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Company or any of its Subsidiaries, except (i) such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with Agreement Accounting Principles or (ii) where
the failure to file such return or pay such taxes could not reasonably be
expected to have a Material Adverse Effect. No tax liens have been filed and no
claims are being asserted with respect to any such taxes. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

 

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Company or any of
its Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Credit
Extensions or otherwise question the validity of any Loan Document. Other than
any liability which could not reasonably be expected to have a Material

 

46



--------------------------------------------------------------------------------

Adverse Effect, neither the Company nor any of its Subsidiaries have any
contingent obligations not provided for or disclosed in the financial statements
referred to in Section 5.4.

 

5.8. Subsidiaries. Schedule 5.8 (as supplemented from time to time by the
Company promptly after the formation or acquisition of any new Subsidiary as
permitted under this Agreement) contains an accurate list of all Subsidiaries of
the Company as of the Closing Date, setting forth their respective jurisdictions
of organization and the percentage of their respective capital stock or other
ownership interests owned by the Company or other Subsidiaries. All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

 

5.9. Accuracy of Information. No information, schedule, exhibit or report
furnished by the Company or any of its Subsidiaries to the Arranger, any Agent
or Lender (including, without limitation, the Company’s Confidential Information
Memorandum dated March 2004) in connection with the negotiation of, or
compliance with, the Loan Documents contained any material misstatement of fact
or omitted to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

5.10. Regulation U. Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (within the meaning of Regulations U or X); and after
applying the proceeds of each Advance, margin stock (as defined in Regulation U)
constitutes less than twenty-five (25%) of the value of those assets of the
Company and its Subsidiaries which are subject to any limitation on sale or
pledge, or any other restriction hereunder.

 

5.11. Material Agreements. Neither the Company nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.

 

5.12. Compliance With Laws. The Company and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except to the extent that the failure to comply could
not reasonably be expected to have a Material Adverse Effect.

 

5.13. Ownership of Properties. On the Closing Date, the Company and its
Subsidiaries will have good title, free of all Liens other than Permitted Liens,
to all of the Property and assets reflected in the Company’s most recent
consolidated financial statements provided to the Arranger and the Lenders as
owned by the Company and its Subsidiaries, other than Property and assets
disposed of in the ordinary course of business.

 

47



--------------------------------------------------------------------------------

5.14. ERISA; Foreign Pension Matters. The sum of (a) the Unfunded Liabilities of
all Plans and (b) the present value of the aggregate unfunded liabilities to
provide the accrued benefits under all Foreign Pension Plans do not in the
aggregate exceed $75,000,000. Each Plan and each Foreign Pension Plan complies
in all material respects with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, neither
the Company nor any other member of its Controlled Group has withdrawn from any
Multiemployer Plan or initiated steps to do so, and no steps have been taken to
terminate any Plan, except to the extent that such non-compliance, Reportable
Event, withdrawal or termination could not reasonably be expected to result in
liability of the Company or any of its Subsidiaries individually or in the
aggregate in an amount greater than $75,000,000.

 

5.15. Plan Assets; Prohibited Transactions. No Borrower is an entity deemed to
hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an employee
benefit plan (as defined in Section 3(3) of ERISA) which is subject to Title I
of ERISA or any plan (within the meaning of Section 4975 of the Code), and
neither the execution of this Agreement nor the making of Loans hereunder gives
rise to a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code, except to the extent that such event or prohibited
transaction could not reasonably be expected to result in liability of the
Company or any of its Subsidiaries individually or in the aggregate in an amount
greater than $75,000,000.

 

5.16. Environmental Matters.

 

(a) In the ordinary course of its business, the officers of the Company consider
the effect of Environmental Laws on the business of the Company and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Company and its Subsidiaries due to
Environmental Laws. On the basis of this consideration, the Company has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect, except as set forth on Schedule 5.16. Except as set
forth on Schedule 5.16, neither the Company nor any Subsidiary has received any
notice to the effect that its operations are not in compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

 

(b) The Company and each of its Subsidiaries have obtained all necessary
governmental permits, licenses and approvals which are material to the
operations conducted on their respective properties, including without
limitation, all required permits, licenses and approvals for (i) the emission of
air pollutants or contaminates, (ii) the treatment or pretreatment and discharge
of waste water or storm water, (iii) the treatment, storage, disposal or
generation of hazardous wastes, (iv) the withdrawal and usage of ground water or
surface water, and (v) the disposal of solid wastes, except where a failure to
obtain such permits, licenses and approvals would not result in a Material
Adverse Effect.

 

5.17. Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

48



--------------------------------------------------------------------------------

5.18. Public Utility Holding Company Act. Neither the Company nor any Subsidiary
is a “holding company” or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

 

5.19. Insurance. The Property of the Company and its Subsidiaries is insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such properties and risks as is required under
Section 6.6.

 

5.20. Solvency. After giving effect to (i) the Credit Extensions to be made on
the Closing Date or such other date as Credit Extensions requested hereunder are
made, (ii) the other transactions contemplated by this Agreement and the other
Loan Documents, and (iii) the payment and accrual of all transaction costs with
respect to the foregoing, the Company and its Subsidiaries taken as a whole are
Solvent.

 

5.21. Patriot Act. Neither the Company nor any Subsidiary or Affiliate of any of
the foregoing is a country, individual or entity named on the Specifically
Designated National and Blocked Persons (SDN) List issued by the Office of
Foreign Asset Control of the Department of the Treasury of the United States of
America.

 

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1. Reporting. The Company will maintain, for itself and each Subsidiary, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Lenders:

 

  (i) Within ninety (90) days (or such later date as may be permitted by the
Securities and Exchange Commission) after the close of each of its fiscal years,
an audit report certified by independent certified public accountants acceptable
to the Required lenders and with such certifications to be free of exceptions
and qualifications not acceptable to the Required Lenders, prepared in
accordance with Agreement Accounting Principles on a consolidated basis for
itself and its Subsidiaries, including a balance sheet as of the end of such
period, related statements of income, shareholders’ equity and cash flows.

 

  (ii) Within forty-five (45) days (or such later date as may be permitted by
the Securities and Exchange Commission) after the close of the first three (3)
quarterly periods of each of its fiscal years, for itself and its Subsidiaries,
a consolidated unaudited balance sheet as at the close of each such period and
consolidated statements of income and cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified as to
fairness of presentation, compliance with Agreement Accounting Principles and
consistency by its chief financial officer, chief accounting officer or
treasurer.

 

49



--------------------------------------------------------------------------------

  (iii) Together with the financial statements required under Sections 6.1(i)
and (ii), a compliance certificate in substantially the form of Exhibit B signed
by its chief financial officer, chief accounting officer or treasurer showing
the calculations necessary to determine compliance with this Agreement and
stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.

 

  (iv) As soon as possible and in any event within ten (10) days after the
Company knows that any Reportable Event has occurred with respect to any Plan,
or any material unfunded liability has arisen with respect to any Foreign
Pension Plan, a statement, signed by the chief financial officer or treasurer of
the Company, describing said Reportable Event or material unfunded liability and
the action which the Company proposes to take with respect thereto, which, in
any case, could reasonably be expected to give rise to liability of more than
$10,000,000 on the part of the Company or any of its Subsidiaries.

 

  (v) As soon as possible and in any event within ten (10) days after receipt by
the Company, a copy of (a) any notice or claim to the effect that the Company or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Company, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Company or any of its Subsidiaries, which, in
either case, could reasonably be expected to have a Material Adverse Effect.

 

  (vi) Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished.

 

  (vii) Promptly upon the filing thereof, copies of all registration statements
(other than exhibits thereto and any registration statements on Form S-8 or its
equivalent) or other regular reports not otherwise provided pursuant to this
Section 6.1 which the Company or any of its Subsidiaries files with the
Securities and Exchange Commission.

 

  (viii) Upon the request of any Agent, prior to the execution thereof, draft
copies of the Receivables Purchase Documents and, promptly after execution
thereof, copies of such Receivables Purchase Documents and all material
amendments thereto.

 

  (ix)

Promptly upon any officer of the Company obtaining knowledge of the institution
of, or written threat of, any action, suit, proceeding, governmental
investigation or arbitration against or affecting the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries, which
action, suit, proceeding, investigation or arbitration exposes, or in the case
of multiple actions, suits, proceedings, investigations or arbitrations arising
out of the same general allegations or circumstances which expose, in the
Company’s reasonable judgment, the Company or any of its Subsidiaries to
liability in an amount aggregating $25,000,000 or more, give written notice
thereof to the

 

50



--------------------------------------------------------------------------------

 

Administrative Agent and the Lenders and provide such other information as may
be reasonably available to the Company (without jeopardizing any attorney-client
privilege by disclosure thereof) to enable each Lender and the Administrative
Agent and its counsel to evaluate such matters.

 

  (x) Such other information (including non-financial information) as any Agent
or Lender may from time to time reasonably request (except such plans and
forecasts which have not been made available by the Company to its creditors).

 

6.2. Use of Proceeds. The Company will, and will cause each Subsidiary to, use
the proceeds of the Credit Extensions for general corporate purposes, including
for working capital, refinancing the Indebtedness under the Existing Credit
Agreements, commercial paper liquidity support and Permitted Acquisitions, and
to pay fees and expenses incurred in connection with this Agreement. The
Borrowers shall use the proceeds of Credit Extensions in compliance with all
applicable legal and regulatory requirements and any such use shall not result
in a violation of any such requirements, including, without limitation,
Regulations T, U and X, the Securities Act of 1933 and the Securities Exchange
Act of 1934 and the regulations promulgated thereunder.

 

6.3. Notice of Default. Within five (5) Business Days after an Authorized
Officer becomes aware thereof, the Company will, and will cause each Subsidiary
to, give notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.

 

6.4. Conduct of Business. The Company will, and will cause each Subsidiary to,
carry on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as conducted by the Company or its
Subsidiaries as of the Closing Date, and, except as otherwise permitted by
Section 6.12, do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a corporation, partnership or limited liability company in its
jurisdiction of incorporation or organization, as the case may be, and maintain
all requisite authority to conduct its business in each jurisdiction in which
its business is conducted, except where the failure to maintain such good
standing or authority could not reasonably be expected to have a Material
Adverse Effect; provided that nothing in this Section shall prevent the Company
and its Subsidiaries from discontinuing any line of business or liquidating,
dissolving or disposing of any Subsidiary if (i) no Default or Unmatured Default
is in existence or would be caused thereby and (ii) the Board of Directors of
the Company determines in good faith that such termination, liquidation,
dissolution or disposition is in the best interest of the Company and its
Subsidiaries taken as a whole.

 

6.5. Taxes. The Company will, and will cause each Subsidiary to, file on a
timely basis complete and correct United States federal and material foreign,
state and local tax returns required by law and pay when due all material taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles.

 

51



--------------------------------------------------------------------------------

6.6. Insurance. The Company will, and will cause each Subsidiary to, maintain
with financially sound and reputable insurance companies insurance on their
Property in such amounts and covering such risks as is consistent with sound
business practice, and the Company will furnish to any Lender upon request full
information as to the insurance carried.

 

6.7. Compliance with Laws; Maintenance of Plans. The Company will, and will
cause each Subsidiary to, (i) comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, and (ii) establish,
maintain and operate all Plans to comply in all material respects with the
provisions of ERISA and the Code, and the regulations and interpretations
thereunder, where in the case of either (i) or (ii) above the failure to so
comply could reasonably be expected to have a Material Adverse Effect.

 

6.8. Maintenance of Properties. The Company will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
material to the conduct of its business in good repair, working order and
condition, and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times.

 

6.9. Inspection; Keeping of Books and Records.

 

(i) The Company will, and will cause each Subsidiary to, permit the Agents and
the Lenders, by their respective representatives and agents, to inspect any of
the Property, books and financial records of the Company and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Company and each Subsidiary, and to discuss the affairs, finances and
accounts of the Company and each Subsidiary with, and to be advised as to the
same by, their respective officers at such reasonable times and intervals as any
Agent or Lender may designate. If a Default has occurred and is continuing, the
Company, upon the Administrative Agent’s request, shall turn over copies of any
such records to the Administrative Agent or its representatives. Unless a
Default has occurred and is then continuing, each Lender shall give the Company
not less than three (3) Business Days’ prior written notice of its intent to
conduct such visit or inspection. To the extent that any Lender, in the course
of such visit or inspection, obtains possession of any proprietary information
pertaining to the Company or any Subsidiary, such Lender shall handle such
information in accordance with the requirements of Section 10.11.

 

(ii) The Company shall keep and maintain, and cause each of its Subsidiaries to
keep and maintain, in all material respects, proper books of record and account
in which entries in conformity with Agreement Accounting Principles shall be
made of all dealings and transactions in relation to their respective businesses
and activities (except that any Foreign Subsidiary may comply with local
accounting principles).

 

6.10. Addition of Guarantors. As promptly as possible but in any event within
thirty (30) days after any Domestic Subsidiary (other than any SPV) becomes a
Material Subsidiary of the Company, the Company shall cause each such Material
Subsidiary to deliver to the Administrative Agent a duly executed supplement to
the Guaranty pursuant to which such Material Subsidiary agrees to be bound by
the terms and provisions of the Guaranty; provided,

 

52



--------------------------------------------------------------------------------

that if at any time (i) the aggregate amount of the book value of assets of all
Domestic Subsidiaries that are not Guarantors exceeds ten percent (10%) of the
aggregate book value of the Consolidated Total Assets of the Company and its
Subsidiaries, or (ii) the Consolidated Net Worth of all Domestic Subsidiaries
that are not Guarantors exceeds ten percent (10%) of the Consolidated Net Worth
of the Company and its Subsidiaries, or (iii) the assets of all Domestic
Subsidiaries that are not Guarantors contributed more than ten percent (10%) of
the Company’s Consolidated Net Income, in each case as reported in the most
recent annual audited financial statements delivered to the Lenders pursuant to
Section 6.1(i) (or, prior to the delivery of the first of such annual audited
financial statements, as reported in the Combined Balance Sheets), the Company
shall cause additional Domestic Subsidiaries (other than any SPV) to become
parties to the Guaranty as Guarantors thereunder to eliminate such excess.

 

6.11. Subsidiary Indebtedness. The Company will not permit any Subsidiary to
create, incur or suffer to exist any Indebtedness, except:

 

  (i) The obligations arising under the Loan Documents.

 

  (ii) Indebtedness existing on the Closing Date and described on Schedule 6.11,
and Permitted Refinancing Indebtedness in respect thereof.

 

  (iii) Indebtedness owed (a) to the Company or any Guarantor by any Guarantor,
(b) to any Subsidiary that is not a Guarantor by any other Subsidiary that is
not a Guarantor, and (c) to the Company or any Guarantor by any Subsidiary that
is not a Guarantor in an aggregate amount under this clause (c) not to exceed
ten percent (10%) of the Company’s Consolidated Net Worth as reported on the
most recent audited financial statements delivered to the Lenders pursuant to
Section 6.1(i) (or, prior to the delivery of the first such audited financial
statements under Section 6.1(i), as reported on the Combined Balance Sheets).

 

  (iv) Receivables Facility Attributed Indebtedness in an aggregate amount not
to exceed $250,000,000.

 

  (v) Indebtedness in an aggregate amount not to exceed $50,000,000 incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing any specific fixed asset of such Subsidiary
(including without limitation Capital Leases); provided, that such Indebtedness
(a) is incurred (1) at a time when no Default or Unmatured Default has occurred
and is continuing or would result from such incurrence and (2) within eighteen
(18) months after the acquisition or construction of such fixed asset, and (b)
does not exceed 100% of the total cost of such acquisition or construction (plus
interest, fees and closing costs related thereto).

 

  (vi) Additional Indebtedness (including, without limitation, Indebtedness
secured by Liens permitted under Section 6.13(xv)) in an aggregate amount not to
exceed $150,000,000.

 

53



--------------------------------------------------------------------------------

6.12. Consolidations and Mergers; Permitted Acquisitions.

 

6.12.1. Consolidations and Mergers. Each Borrower agrees that it will not, nor
will the Company permit any Subsidiary to, consolidate or merge with or into any
other Person, provided that if, after giving effect to any of the following, no
Default will be in existence: (i) any Subsidiary may merge or consolidate with
the Company if the Company is the corporation surviving such merger, (ii) any
Borrower may merge or consolidate with any other Borrower, (iii) any Subsidiary
which is a Guarantor may merge or consolidate with any other Subsidiary which is
a Guarantor, (iv) any Subsidiary which is not a Borrower or Guarantor may merge
or consolidate with any other Subsidiary which is not a Borrower or Guarantor,
(v) any Subsidiary which is not a Borrower or a Guarantor may merge or
consolidate with any other Subsidiary which is a Borrower or a Guarantor, if the
Borrower or Guarantor, as the case may be, is the corporation surviving such
merger, and (vi) any Borrower or Subsidiary may merge or consolidate with any
other Person if (a) such Person was organized under the laws of the United
States of America or one of its States, (b) either (1) such Borrower or
Subsidiary is the corporation surviving such merger or (2) such Person becomes a
Subsidiary as a result of such merger or consolidation and expressly assumes in
writing (in form and substance reasonably acceptable to the Administrative
Agent) all obligations of such Borrower or Subsidiary, as the case may be, under
the Loan Documents executed by such Borrower or Subsidiary, provided, in any
merger or consolidation involving a Domestic Subsidiary, the survivor shall be a
Domestic Subsidiary, and in any merger or consolidation involving a Foreign
Subsidiary, the survivor shall be a Foreign Subsidiary, and (c) immediately
after giving effect to such merger, no Default shall have occurred and be
continuing.

 

6.12.2. Permitted Acquisitions. Each Borrower agrees that it will not, nor will
the Company permit any Subsidiary to, make any Acquisitions other than
Acquisitions meeting the following requirements or otherwise approved by the
Required Lenders (which approval shall not be unreasonably withheld or delayed)
(each such Acquisition constituting a “Permitted Acquisition”):

 

  (i) as of the date of the consummation of such Acquisition, no Default or
Unmatured Default shall have occurred and be continuing or would result from
such Acquisition, and the representation and warranty contained in Section 5.10
shall be true both before and after giving effect to such Acquisition;

 

  (ii) such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened by any shareholder or director of the
seller or entity to be acquired;

 

  (iii) the business to be acquired in such Acquisition is similar or related to
one or more of the lines of business in which the Company and its Subsidiaries
are engaged on the Closing Date;

 

54



--------------------------------------------------------------------------------

  (iv) as of the date of the consummation of such Acquisition, (x) all material
governmental and corporate approvals required in connection therewith shall have
been obtained and (y) the Company shall be in compliance with Section 6.10; and

 

  (v) not less than ten (10) days prior to each such Acquisition the Purchase
Price of which shall be $25,000,000 or more, the Company shall have delivered to
the Administrative Agent a pro forma consolidated balance sheet, income
statement and cash flow statement of the Company and its Subsidiaries (the
“Acquisition Pro Forma”), based on the Company’s most recent financial
statements delivered pursuant to Section 6.1(i) and using historical financial
statements for the acquired entity provided by the seller(s) or which shall be
complete and shall fairly present, in all material respects, the financial
condition and results of operations and cash flows of the Company and its
Subsidiaries in accordance with Agreement Accounting Principles, but taking into
account such acquisition and the funding of all Credit Extensions in connection
therewith, and such Acquisition Pro Forma shall reflect that, on a pro forma
basis, the Leverage Ratio for the four fiscal quarter period reflected in the
compliance certificate most recently delivered to the Administrative Agent
pursuant to Section 6.1(iii) prior to the consummation of such acquisition
(computed after giving effect to such acquisition and all Credit Extensions
funded in connection therewith as if made on the first day of such period) shall
not exceed 3.25 to 1.00.

 

6.13. Liens. The Company will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in, of or on the Property of the Company or
any of its Subsidiaries, except:

 

  (i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

  (ii) Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens, arising in the
ordinary course of business which secure payment of obligations not more than
sixty (60) days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with
Agreement Accounting Principles shall have been set aside on its books.

 

  (iii) Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation or to secure the performance of
tenders, statutory obligations, surety or appeal bonds, bids, leases, government
contracts and other similar obligations (provided that such Liens do not secure
any Indebtedness).

 

  (iv)

Utility easements, building restrictions, zoning ordinances and such other
encumbrances or charges against real property as are of a nature generally

 

55



--------------------------------------------------------------------------------

 

existing with respect to properties of a similar character and which do not in
any material way affect the marketability of the same or interfere with the use
thereof in the business of the Company or its Subsidiaries.

 

  (v) Liens existing on the Closing Date and described on Schedule 6.13.

 

  (vi) Liens, if any, securing the Loans and other Obligations hereunder.

 

  (vii) Liens arising under the Receivables Purchase Documents.

 

  (viii) Liens existing on any specific fixed asset of any Subsidiary of the
Company at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

 

  (ix) Liens on any specific fixed asset securing Indebtedness incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing such asset; provided that such Lien attaches to
such asset concurrently with or within eighteen (18) months after the
acquisition or completion or construction thereof.

 

  (x) Liens existing on any specific fixed asset of any Subsidiary of the
Company at the time such Subsidiary is merged or consolidated with or into the
Company or any Subsidiary and not created in contemplation of such event.

 

  (xi) Liens existing on any specific fixed asset prior to the acquisition
thereof by the Company or any Subsidiary and not created in contemplation
thereof.

 

  (xii) Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clause
(v) or clauses (vii) through (xi); provided that (a) such Indebtedness is not
secured by any additional assets, and (b) the amount of such Indebtedness
secured by any such Lien is not increased.

 

  (xiii) Inchoate Liens arising under ERISA to secure current service pension
liabilities as they are incurred under the provisions of Plans from time to time
in effect.

 

  (xiv) Liens securing intercompany Indebtedness owing by (a) any Guarantor to
the Company or any other Guarantor and (b) any Subsidiary that is not a
Guarantor to the Company or any Wholly-Owned Subsidiary of the Company.

 

  (xv) Liens not otherwise permitted under this Section 6.13 securing
Indebtedness in an aggregate principal amount at any time outstanding, together
with the amount of Indebtedness permitted under Section 6.11(vi) (but without
duplication), does not exceed $150,000,000.

 

6.14. Transactions with Affiliates. The Company will not, and will not permit
any Subsidiary to, enter into any transaction (including, without limitation,
the purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate (other than the

 

56



--------------------------------------------------------------------------------

Company or any Subsidiary of the Company) except in the ordinary course of
business and pursuant to the reasonable requirements of the Company’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than the Company or such Subsidiary would obtain
in a comparable arm’s-length transaction, other than Permitted Receivables
Transfers.

 

6.15. Financial Contracts. The Company shall not and shall not permit any of its
consolidated Subsidiaries to enter into any Financial Contract, other than
Financial Contracts pursuant to which the Company or such Subsidiary hedged its
actual or anticipated interest rate, foreign currency or commodity exposure
existing or anticipated at the time thereof.

 

6.16. ERISA. Except to the extent that such act, or failure to act would not
result singly, or in the aggregate, after taking into account all other such
acts or failures to act, in a liability of the Company or any of its
Subsidiaries which could reasonably be expected to exceed $75,000,000 as
reported on the most recent audited financial statements delivered to the
Lenders pursuant to Section 6.1(i) (or, prior to the delivery of the first such
audited financial statements under Section 6.1(i), as reported on the Combined
Balance Sheets), the Company shall not (i) engage, or permit any Controlled
Group member to engage, in any prohibited transaction described in Sections 406
of ERISA or 4975 of the Code for which a statutory or class exemption is not
available or a private exemption has not been previously obtained from the DOL;
(ii) permit to exist any accumulated funding deficiency (as defined in Sections
302 of ERISA and 412 of the Code); (iii) fail, or permit any member of its
Controlled Group to fail, to pay timely required contributions or annual
installments due with respect to any waived funding deficiency of any Plan; (iv)
terminate, or permit any member of its Controlled Group to terminate, any Plan
which would result in any liability of the Company or any member of its
Controlled Group under Title IV of ERISA; (v) fail to make any contribution or
payment to any Multiemployer Plan which the Company or any member of its
Controlled Group may be required to make under any agreement relating to such
Multiemployer Plan, or any law pertaining thereto; (vi) fail, or permit any
member of its Controlled Group to fail, to pay any required installment or any
other payment required under Section 412 of the Code on or before the due date
for such installment or other payment; (vii) amend, or permit any member of its
Controlled Group to amend, a Plan resulting in an increase in current liability
for the plan year such that the Company or any member of its Controlled Group is
required to provide security to such Plan under Section 401(a)(29) of the Code.

 

6.17. Environmental Compliance. The Company will not become, or permit any
Subsidiary to become, subject to any liabilities or costs which could reasonably
be expected to have a Material Adverse Effect arising out of or related to (i)
the release or threatened release at any location of any contaminant into the
environment, or any remedial action in response thereto, or (ii) any violation
of any environmental, health or safety requirements of law (including, without
limitation, any Environmental Laws).

 

6.18. Financial Covenants.

 

6.18.1. Maximum Leverage Ratio. The Company shall not permit the ratio (the
“Leverage Ratio”) as of the end of each fiscal quarter ending on or after
February 29, 2004 of (i) Indebtedness For Borrowed Money of the Company and its
consolidated Subsidiaries to (ii)

 

57



--------------------------------------------------------------------------------

EBITDA to be greater than 3.50 to 1.00; provided that if at any time the
Leverage Ratio shall exceed 3.25 to 1.00 for two consecutive fiscal quarters,
the Company shall not permit the Leverage Ratio to exceed 3.25 to 1.00 as of the
end of the two succeeding fiscal quarters, subsequent to which the maximum
Leverage Ratio permitted hereunder shall revert to 3.50 to 1.00 but giving
effect to any future applications of the foregoing proviso. The Leverage Ratio
shall be calculated as of the last day of each fiscal quarter based upon (1) for
Indebtedness For Borrowed Money, as of the last day of each such fiscal quarter;
and (2) for EBITDA, the actual amount for the four-quarter period ending on such
day, and shall be calculated, with respect to Permitted Acquisitions, on a pro
forma basis using historical audited and reviewed unaudited financial statements
obtained from the seller(s) in such Permitted Acquisition, broken down by fiscal
quarter in the Company’s reasonable judgement and satisfactory to the
Administrative Agent and as reported to the Administrative Agent.

 

6.18.2. Minimum Interest Expense Coverage Ratio. The Company shall maintain a
ratio (the “Interest Expense Coverage Ratio”) of (i) EBIT to (ii) Interest
Expense for the applicable period of at least 2.50 to 1.00 as of the end of each
fiscal quarter ending on or after February 29, 2004. The Interest Expense
Coverage Ratio shall be calculated as of the last day of each fiscal quarter for
the actual amount of EBIT and Interest Expense for the four-quarter period
ending on such day, and shall be calculated, with respect to Permitted
Acquisitions, on a pro forma basis using historical audited and reviewed
unaudited financial statements obtained from the seller(s) in such Permitted
Acquisition, broken down by fiscal quarter in the Company’s reasonable judgement
and satisfactory to the Administrative Agent.

 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1. Breach of Representations or Warranties. Any representation or warranty
made or deemed made by or on behalf of the Company or any of its Subsidiaries to
the Lenders or the Agents under or in connection with this Agreement, any Credit
Extension, or any certificate or information delivered in connection with this
Agreement or any other Loan Document shall be false in any material respect on
the date as of which made.

 

7.2. Failure to Make Payments When Due. Nonpayment of (i) principal of any Loan
when due, (ii) any Reimbursement Obligation within one (1) Business Day after
the same becomes due, or (iii) interest upon any Loan or any Facility Fee,
Utilization Fee, LC Fee or other Obligations under any of the Loan Documents
within five (5) Business Days after such interest, fee or other Obligation
becomes due.

 

7.3. Breach of Covenants. The breach by any Borrower of any of the terms or
provisions of Section 6.1(iii), Sections 6.2 through 6.4, (with respect to the
Company’s or any of its Subsidiaries’ existence), Section 6.9(i), Sections 6.11
through 6.13 or Section 6.18.

 

7.4. Other Breaches. The breach by any Borrower (other than a breach which
constitutes a Default under another Section of this Article VII) of any of the
terms or provisions

 

58



--------------------------------------------------------------------------------

of this Agreement or any other Loan Document which is not remedied within thirty
(30) days after the earlier to occur of (i) written notice thereof has been
given to the Company by the Administrative Agent at the request of any Lender or
(ii) an Authorized Officer otherwise becomes aware of any such breach; provided,
however, that such cure period for such breach (other than a breach of the terms
or provisions of Section 6.10) shall be extended for a period of time, not to
exceed an additional thirty (30) days, reasonably sufficient to permit such
Borrower to cure such failure if such failure cannot be cured within the initial
30-day period but reasonably could be expected to be capable of cure within such
additional thirty (30) days, such Borrower has commenced efforts to cure such
failure during the initial 30-day period and such Borrower is diligently
pursuing such cure.

 

7.5. Default as to Other Indebtedness.

 

(i) Failure of the Company or any of its Subsidiaries to pay when due (whether
at stated maturity, by acceleration or otherwise) any Indebtedness which,
individually or in the aggregate exceeds $25,000,000 (or the equivalent in
currencies other than Dollars) (such Indebtedness being referred to as “Material
Indebtedness”); or

 

(ii) Any Material Indebtedness of the Company or any of its Subsidiaries shall
be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or

 

(iii) The Company or any of its Material Subsidiaries shall fail to pay, or
shall admit in writing its inability to pay, its debts generally as they become
due; or

 

(iv) The default by the Company or any of its Subsidiaries in the performance
(beyond the applicable grace period with respect thereto, if any) of any term,
provision or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Material Indebtedness to cause such Material
Indebtedness to become due prior to its stated maturity.

 

7.6. Voluntary Bankruptcy; Appointment of Receiver; Etc. The Company or any of
its Material Subsidiaries shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief with
respect to it under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6, or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

 

59



--------------------------------------------------------------------------------

7.7. Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of the Company or any of its Material
Subsidiaries, a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Company or any of its Subsidiaries or any Substantial
Portion of its Property, or a proceeding described in Section 7.6(iv) shall be
instituted against the Company or any of its Material Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty (60) consecutive days.

 

7.8. Judgments. The Company or any of its Subsidiaries shall fail within thirty
(30) days after the final entry thereof to pay, bond or otherwise discharge one
or more (i) judgments or orders for the payment of money (except to the extent
covered by independent third-party insurance as to which the insurer has not
disclaimed coverage) in the aggregate in excess of $75,000,000, or (ii)
nonmonetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgment(s), in
any such case, is/are not stayed on appeal or otherwise being appropriately
contested in good faith.

 

7.9. Unfunded Liabilities. The sum of (a) the Unfunded Liabilities of all Plans
and (b) the present value of the aggregate unfunded liabilities to provide the
accrued benefits under all Foreign Pension Plans exceeds in the aggregate an
amount equal to $75,000,000, or any Reportable Event shall occur in connection
with any Plan if the liability of the Company or any of its Subsidiaries
resulting from such Reportable Event exceeds in the aggregate an amount equal to
$75,000,000.

 

7.10. Other ERISA Liabilities. The Company or any other member of its Controlled
Group has incurred withdrawal liability or become obligated to make
contributions to a Multiemployer Plan in an amount which, when aggregated with
all other amounts required to be paid to Multiemployer Plans by the Company or
any other member of its Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds in the aggregate an amount equal to
$75,000,000.

 

7.11. Environmental Matters. The Company or any of its Subsidiaries shall (i) be
the subject of any proceeding or investigation pertaining to the release by the
Company, any of its Subsidiaries or any other Person of any toxic or hazardous
waste or substance into the environment, or (ii) violate any Environmental Law,
which, in the case of an event described in clause (i) or clause (ii), could
reasonably be expected to have a Material Adverse Effect.

 

7.12. Change in Control. Any Change in Control shall occur.

 

7.13. Receivables Purchase Document Events. Other than at the request of an
Affiliate of the Company party thereto (as permitted thereunder), an event shall
occur which (i) permits the investors in a Receivables Purchase Facility to
require amortization or liquidation of the facility or (ii) results in the
termination of reinvestment or re-advancing of collections or proceeds of
Receivables and Related Security shall occur under the Receivables Purchase
Documents, and, in the case of an event described in clause (i) or clause (ii),
the Company or any Subsidiary thereof (other than any SPV) has liability in
excess of $75,000,000.

 

60



--------------------------------------------------------------------------------

7.14. Guarantor Revocation. Any guarantor of the Obligations shall deny,
disaffirm, terminate or revoke any of its obligations under the applicable
Guaranty (except in accordance with Section 11.15 hereof) or breach any of the
material terms of such Guaranty.

 

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1. Acceleration.

 

(i) If any Default described in Section 7.6 or 7.7 occurs with respect to any
Borrower, the obligations of the Lenders to make Loans hereunder and the
obligation and power of the LC Issuers to issue Facility LCs shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent, any LC Issuer or
any Lender, and the Borrowers will be and become thereby unconditionally
obligated, without any further notice, act or demand, to pay to the
Administrative Agent an amount in immediately available funds, which funds shall
be held in the Facility LC Collateral Account, equal to the Collateral Shortfall
Amount. If any other Default occurs, the Required Lenders (or the Administrative
Agent with the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuers to issue Facility LCs, or declare the Obligations to be due
and payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive, and (b) upon notice to the Borrowers
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrowers to pay, and the Borrowers
will, forthwith upon such demand and without any further notice or act, pay to
the Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

 

(ii) If, within thirty (30) days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans and
the obligation and power of the LC Issuers to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to any Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrowers, rescind and annul such acceleration and/or termination.

 

8.2. Amendments. Subject to the provisions of this Article VIII, the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrowers may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrowers hereunder or thereunder
or waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall, without the consent of each Lender affected
thereby:

 

  (i)

Extend the final maturity of any Loan, or extend the expiry date of any Facility
LC to a date after the Facility Termination Date or forgive all or any portion
of

 

61



--------------------------------------------------------------------------------

 

the principal amount thereof or any Reimbursement Obligation related thereto, or
reduce the rate or extend the time of payment of interest or fees thereon or
Reimbursement Obligations related thereto (other than a waiver of the
application of the default rate of interest or LC Fees pursuant to Section 2.12
hereof).

 

  (ii) Change the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or otherwise amend the definitions of
“Required Lenders” or “Pro Rata Share”.

 

  (iii) Extend the Facility Termination Date, or increase the amount or
otherwise extend the term of the Commitment of any Lender hereunder or the
commitment to issue Facility LCs.

 

  (iv) Permit any Borrower to assign its rights or obligations under this
Agreement.

 

  (v) Other than pursuant to a transaction permitted by the terms of this
Agreement, release any guarantor of the Obligations or any substantial portion
of the collateral, if any, securing the Obligations.

 

  (vi) Amend this Section 8.2.

 

No amendment of any provision of this Agreement relating to any Agent shall be
effective without the written consent of such Agent. No amendment of any
provision of this Agreement relating to any LC Issuer shall be effective without
the written consent of such LC Issuer. No amendment of any provision of this
Agreement relating to the Swing Line Lender or any Swing Line Loans shall be
effective without the written consent of the Swing Line Lender. The
Administrative Agent may waive payment of the fee required under Section 13.3.2
without obtaining the consent of any other party to this Agreement.

 

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuers
or Agents to exercise any right under the Loan Documents shall impair such right
or be construed to be a waiver of any Default or an acquiescence therein, and
the making of a Credit Extension notwithstanding the existence of a Default or
Unmatured Default or the inability of the Borrowers to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Administrative Agent with the consent of, the requisite
number of Lenders required pursuant to Section 8.2, and then only to the extent
in such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Agents, the LC Issuers and the Lenders until all of the Obligations have
been paid in full.

 

62



--------------------------------------------------------------------------------

ARTICLE IX

 

JOINT AND SEVERAL OBLIGATIONS

 

9.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally, directly and primarily liable to the Administrative Agent, the
Lenders and the LC Issuers for payment, performance and satisfaction in full of
the Obligations and that such liability is independent of the duties,
obligations, and liabilities of the other Borrowers. The Administrative Agent,
the Lenders and the LC Issuers may jointly bring a separate action or actions on
each, any, or all of the Obligations against any Borrower, whether action is
brought against the other Borrowers or whether the other Borrowers are joined in
such action. In the event that any Borrower fails to make any payment of any
Obligations on or before the due date thereof, the other Borrowers immediately
shall cause such payment to be made or each of such Obligations to be performed,
kept, observed, or fulfilled.

 

9.2. Primary Obligation; Waiver of Marshalling. This Agreement and the Loan
Documents to which Borrowers are a party are a primary and original obligation
of each Borrower, are not the creation of a surety relationship, and are an
absolute, unconditional, and continuing promise of payment and performance which
shall remain in full force and effect without respect to future changes in
conditions, including any change of law or any invalidity or irregularity with
respect to this Agreement or the Loan Documents to which Borrowers are a party.
Each Borrower agrees that its liability under this Agreement and the Loan
Documents to which it is a party shall be immediate and shall not be contingent
upon the exercise or enforcement by the Administrative Agent, the Lenders and
the LC Issuers of whatever remedies they may have against the other Borrowers.
Each Borrower consents and agrees that the Administrative Agent, the Lenders and
the LC Issuers shall be under no obligation to marshal any assets of any
Borrower against or in payment of any or all of the Obligations.

 

9.3. Financial Condition of Borrowers. Each Borrower acknowledges that it is
presently informed as to the financial condition of the other Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower hereby covenants
that it will continue to keep informed as to the financial condition of the
other Borrowers, the status of the other Borrowers and of all circumstances
which bear upon the risk of nonpayment. Absent a written request from any
Borrower to the Administrative Agent, the Lenders and the LC Issuers for
information, each Borrower hereby waives any and all rights it may have to
require the Administrative Agent, the Lenders and the LC Issuers to disclose to
such Borrower any information which the Administrative Agent, the Lenders and
the LC Issuers may now or hereafter acquire concerning the condition or
circumstances of the other Borrowers.

 

9.4. Continuing Liability. Subject to the provisions of Section 2.22, the
liability of each Borrower under this Agreement and the Loan Documents to which
such Borrower is a party includes Obligations arising under successive
transactions continuing, compromising, extending, increasing, modifying,
releasing, or renewing the Obligations, changing the interest rate, payment
terms, or other terms and conditions thereof, or creating new or additional
Obligations after prior Obligations have been satisfied in whole or in part. To
the maximum extent permitted

 

63



--------------------------------------------------------------------------------

by law, each Borrower hereby waives any right to revoke its liability under this
Agreement and Loan Documents as to future indebtedness.

 

9.5. Additional Waivers. Each Borrower absolutely, unconditionally, knowingly,
and expressly waives (a) notice of acceptance hereof; (b) notice of any Loans or
other financial accommodations made or extended under this Agreement and the
Loan Documents to which Borrowers are a party or the creation or existence of
any Obligations; (c) notice of the amount of the Obligations, subject, however,
to each Borrower’s right to make inquiry of the Administrative Agent, the
Lenders and the LC Issuers to ascertain the amount of the Obligations at any
reasonable time; (d) notice of any adverse change in the financial condition of
the other Borrowers or of any other fact that might increase such Borrower’s
risk hereunder; (e) notice of presentment for payment, demand, protest, and
notice thereof as to any instruments among the Loan Documents to which Borrowers
are a party; (f) notice of any Default or Unmatured Default; (g) all other
notices (except, in each case, if such notice is specifically required to be
given to any Borrower hereunder or under the Loan Documents to which Borrowers
are a party and demands to which such Borrower might otherwise be entitled); (h)
any right of subrogation such Borrower has or may have as against the other
Borrowers with respect to the Obligations; (i) any right to proceed against the
other Borrowers or any other Person, now or hereafter, for contribution,
indemnity, reimbursement, or any other suretyship rights and claims, whether
direct or indirect, liquidated or contingent, whether arising under express or
implied contract or by operation of law, which such Borrower may now have or
hereafter have as against the other Borrowers with respect to the Obligations;
and (j) any right to proceed or seek recourse against or with respect to any
property or asset of the other Borrowers.

 

9.6. Settlements or Releases. Each Borrower consents and agrees that, without
notice to or by such Borrower, and without affecting or impairing the liability
of such Borrower hereunder, the Administrative Agent, the Lenders and the LC
Issuers may, by action or inaction (i) compromise, settle, extend the duration
or the time for the payment of, or discharge the performance of, or may refuse
to or otherwise not enforce this Agreement and the Loan Documents, or any part
thereof, with respect to the other Borrowers or any Guarantor; (ii) release the
other Borrowers or any Guarantor or grant other indulgences to the other
Borrowers or any Guarantor in respect thereof; or (iii) release or substitute
any Guarantor, if any, of the Obligations, or enforce, exchange, release, or
waive any security, if any, for the Obligations or any other guaranty of the
Obligations, or any portion thereof.

 

9.7. No Election. The Administrative Agent, the Lenders and the LC Issuers shall
have the right to seek recourse against each Borrower to the fullest extent
provided for herein, and no election by the Administrative Agent, the Lenders
and the LC Issuers to proceed in one form of action or proceeding, or against
any party, or on any obligation, shall constitute a waiver of the Administrative
Agent’s, any Lenders’ or any LC Issuers’ right to proceed in any other form of
action or proceeding or against other parties unless the Administrative Agent,
the Lenders and the LC Issuers have expressly waived such right in writing.

 

9.8. Joint Loan Account. At the request of Borrowers to facilitate and expedite
the administration and accounting processes and procedures of the Loans and the
Facility LCs, the Administrative Agent, the Lenders and the LC Issuers have
agreed, in lieu of maintaining separate loan accounts on the Administrative
Agent’s, the Lenders’ and the LC Issuers’ books in

 

64



--------------------------------------------------------------------------------

the name of each of the Borrowers, that the Administrative Agent, the Lenders
and the LC Issuers may maintain a single loan account under the name of all of
the Borrowers (the “Joint Loan Account”). All Loans shall be charged to the
Joint Loan Account, together with all interest and other charges as permitted
under and pursuant to this Agreement. The Joint Loan Account shall be credited
with all repayments of Obligations received by the Administrative Agent, the
Lenders and the LC Issuers, on behalf of Borrowers, from any Borrower pursuant
to the terms of this Agreement.

 

9.9. Apportionment of Proceeds of Loans. Each Borrower expressly agrees and
acknowledges that the Administrative Agent, the Lenders and the LC Issuers shall
have no responsibility to inquire into the correctness of the apportionment or
allocation of or any disposition by any of Borrowers of (a) the Loans, the
Reimbursement Obligations or any other Obligation, or (b) any of the expenses
and other items charged to the Joint Loan Account pursuant to this Agreement.
The Loans, the Reimbursement Obligations and the other Obligations and such
expenses and other items shall be made for the collective, joint, and several
account of Borrowers and shall be charged to the Joint Loan Account.

 

9.10. The Administrative Agent, Lenders and LC Issuers Held Harmless. Each
Borrower agrees and acknowledges that the administration of this Agreement on a
combined basis, as set forth herein, is being done as an accommodation to the
Borrowers and at their request, and that the Administrative Agent, the Lenders
and the LC Issuers shall incur no liability to any Borrower as a result thereof.
To induce the Administrative Agent, the Lenders and the LC Issuers to do so, and
in consideration thereof, each Borrower hereby agrees to indemnify and hold the
Administrative Agent, the Lenders and the LC Issuers harmless from and against
any and all liability, expense, loss, damage, claim of damage, or injury, made
against the Administrative Agent, the Lenders and the LC Issuers by Borrowers or
by any other Person, arising from or incurred by reason of such administration
of the Agreement on a combined basis, except to the extent such liability,
expense, loss, damage, claim of damage, or injury solely arises from the gross
negligence or willful misconduct or breach of the obligations under the Loan
Documents of the Administrative Agent, the Lenders and the LC Issuers, as
applicable.

 

9.11. Borrowers’ Integrated Operations. Each Borrower represents and warrants to
the Administrative Agent, the Lenders and the LC Issuers that the collective
administration of the Loans is being undertaken by the Administrative Agent, the
Lenders and the LC Issuers pursuant to this Agreement because Borrowers are
integrated in their operation and administration and require financing on a
basis permitting the availability of credit from time to time to the Borrowers.
Each Borrower will derive benefit, directly and indirectly, from such collective
administration and credit availability because the successful operation of each
Borrower is enhanced by the continued successful performance of the integrated
group.

 

ARTICLE X

 

GENERAL PROVISIONS

 

10.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

 

65



--------------------------------------------------------------------------------

10.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

10.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

10.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agents, the LC Issuers and the Lenders
and supersede all prior agreements and understandings among the Borrowers, the
Agents, the LC Issuers and the Lenders relating to the subject matter thereof
other than the fee letter described in Section 11.13.

 

10.5. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agents are authorized to act as such). The failure of any Lender to perform any
of its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 10.6, 10.10, 11.11, and 11.13 to the extent specifically
set forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

 

10.6. Expenses; Indemnification.

 

(i) The Borrowers shall reimburse the Administrative Agent and the Arranger for
any costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ and paralegals’ fees, time charges and expenses of attorneys and
paralegals for the Administrative Agent and Arranger, which attorneys and
paralegals may not be employees of the Administrative Agent or the Arranger, and
expenses of and fees for other advisors and professionals engaged by the
Administrative Agent or the Arranger) paid or incurred by the Administrative
Agent or the Arranger in connection with the investigation, preparation,
negotiation, documentation, execution, delivery, syndication, distribution
(including, without limitation, via the internet), review, amendment,
modification, administration and collection of the Loan Documents. The Borrowers
also agree to reimburse the Agents, the Arranger, the LC Issuers and the Lenders
for any reasonable costs, internal charges and out-of-pocket expenses (including
reasonable attorneys’ and paralegals’ fees, time charges and expenses of
attorneys and paralegals for the Agents, the Arranger, the LC Issuers and the
Lenders, which attorneys and paralegals may not be employees of the Agents, the
Arranger, the LC Issuers or the Lenders) paid or incurred by the Agents, the
Arranger, any LC Issuers or any Lender in connection with the collection and
enforcement of the Loan Documents. Notwithstanding anything herein or in any
other Loan Document to the contrary, any and all provisions in this Agreement or
in any other Loan Document that obligates the Company or any of its Subsidiaries
to pay the attorney’s fees or expenses of another Person shall be deemed to
obligate the Company or such Subsidiary (as the

 

66



--------------------------------------------------------------------------------

case may be) to pay the actual and reasonable attorney’s fees and expenses of
such Person and such fees and expenses shall be calculated without giving effect
to any statutory presumptions as to the reasonableness or the amount thereof
that may apply under applicable law.

 

(ii) The Borrowers hereby further agree to indemnify the Agents, the Arranger,
the LC Issuers, each Lender, their respective affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all reasonable expenses of litigation or preparation therefor whether or not the
Agents, the Arranger, the LC Issuers, any Lender or any affiliate is a party
thereto, and all reasonable attorneys’ and paralegals’ fees, time charges and
expenses of attorneys and paralegals of the party seeking indemnification, which
attorneys and paralegals may or may not be employees of such party seeking
indemnification) which any of them may pay or incur arising out of or relating
to this Agreement, the other Loan Documents or any other transactions
contemplated hereby or the direct or indirect application or proposed
application of the proceeds of any Credit Extension hereunder, except to the
extent that they are determined in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification or by reason of such indemnified
party’s breach of its obligations under the Loan Documents, or are the result of
claims of any Lender against other Lenders or against the Administrative Agent
not attributable to the Company’s or any of its Subsidiary’s actions and for
which the Company and its Subsidiaries otherwise have no liability. The
obligations of the Borrowers under this Section 10.6 shall survive the
termination of this Agreement.

 

10.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders, to the extent that the Administrative Agent deems necessary.

 

10.8. Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles. If
any changes in generally accepted accounting principles are hereafter required
or permitted and are adopted by the Company or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Company’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Company’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably mutually satisfactory to the Company, the
Administrative Agent and the Required Lenders, no Accounting Change shall be
given effect in such calculations and all financial statements and reports
required to be delivered hereunder shall be prepared in accordance with
Agreement Accounting Principles without taking into account such Accounting
Changes. In the event such amendment is entered into, all references in this
Agreement to Agreement Accounting Principles shall mean generally accepted
accounting principles as of the date of such amendment.

 

67



--------------------------------------------------------------------------------

10.9. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

 

10.10. Nonliability of Lenders. The relationship between the Borrowers on the
one hand and the Lenders, the LC Issuers and the Agents on the other hand shall
be solely that of borrower and lender. None of the Agents, the Arranger, the LC
Issuers or any Lender shall have any fiduciary responsibilities to the
Borrowers. None of the Agents, the Arranger, the LC Issuers or any Lender
undertakes any responsibility to the Borrowers to review or inform the Borrowers
of any matter in connection with any phase of any Borrower’s business or
operations. The Borrowers agree that none of the Agents, the Arranger, the LC
Issuers or any Lender shall have liability to the Borrowers (whether sounding in
tort, contract or otherwise) for losses suffered by the Borrowers in connection
with, arising out of, or in any way related to, the transactions contemplated
and the relationship established by the Loan Documents, or any act, omission or
event occurring in connection therewith, unless it is determined in a final,
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct or breach of the
obligations under the Loan Documents of the party from which recovery is sought.
None of the Agents, the Arranger, the LC Issuers or any Lender shall have any
liability with respect to, and the Borrowers hereby waive, releases and agrees
not to sue for, any special, indirect, consequential or punitive damages
suffered by the Borrowers in connection with, arising out of, or in any way
related to the Loan Documents or the transactions contemplated thereby.

 

10.11. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from any Borrower pursuant to this Agreement in confidence,
except for disclosure to the following Persons for the following purposes (and
under the terms of confidence that are substantially the same as this Section in
the case of any disclosure covered by clause (i), (ii), (vi) or (vii) below):
(i) to other Lenders and their respective Affiliates in connection with the
transactions contemplated by this Agreement, (ii) to legal counsel, accountants,
and other professional advisors to such Lender in connection with the
transactions contemplated by this Agreement or to a Transferee or prospective
Transferee in connection with the transactions contemplated by this Agreement,
(iii) to regulatory officials as required by applicable law as determined by
such Lender (which determination shall be conclusive and binding on all parties
hereto), (iv) to any Person as required by law, regulation, or legal process as
determined by such Lender (which determination shall be conclusive and binding
on all parties hereto), (v) to any Person to the extent required in any legal
proceeding to which such Lender is a party as determined by such Lender (which
determination shall be conclusive and binding on all parties hereto), (vi) to
such Lender’s direct or indirect contractual counterparties in swap agreements
relating to the Loans or to legal counsel, accountants and other professional
advisors to such counterparties, and (vii) permitted by Section 13.4.

 

10.12. Lenders Not Utilizing Plan Assets. None of the consideration used by any
of the Lenders, any LC Issuer or Designated Lenders to make its Credit
Extensions constitutes for any purpose of ERISA or Section 4975 of the Code
assets of any “plan” as defined in Section 3(3) of ERISA or Section 4975 of the
Code and the rights and interests of each of the Lenders, the LC

 

68



--------------------------------------------------------------------------------

Issuers and Designated Lenders in and under the Loan Documents shall not
constitute such “plan assets” under ERISA.

 

10.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

 

10.14. Disclosure. The Borrowers and each Lender hereby acknowledge and agree
that Bank One and/or its respective Affiliates and certain of the other Lenders
and/or their respective Affiliates from time to time may hold investments in,
make other loans to or have other relationships with the Borrowers and its
Affiliates.

 

10.15. Subordination of Intercompany Indebtedness. The Borrowers agree that any
and all claims of any Borrower against any Guarantor with respect to any
“Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor or
any other guarantor of all or any part of the Obligations, or against any of its
properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations; provided that, and not in
contravention of the foregoing, so long as no Default is continuing the
Borrowers may make loans to and receive payments in the ordinary course with
respect to such Intercompany Indebtedness to the extent otherwise permitted
under this Agreement. Notwithstanding any right of any Borrower to ask, demand,
sue for, take or receive any payment from any Guarantor, all rights, liens and
security interests of the Borrowers, whether now or hereafter arising and
howsoever existing, in any assets of any Guarantor (whether constituting part of
any collateral given to any Agent or any Lender to secure payment of all or any
part of the Obligations or otherwise) shall be and are subordinated to the
rights of the Agents, the LC Issuers and the Lenders in those assets. No
Borrower shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
all of the Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied (in cash) and all financing arrangements pursuant
to all of the Loan Documents have been terminated. If all or any part of the
assets of any Guarantor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of any Guarantor, whether
partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any
Guarantor is dissolved or if substantially all of the assets of any Guarantor
are sold (other than in an transaction permitted under this Agreement), then,
and in any such event (such events being herein referred to as an “Insolvency
Event”), any payment or distribution of any kind or character, either in cash,
securities or other property, which shall be payable or deliverable upon or with
respect to any indebtedness of any Guarantor to any Borrower (“Intercompany
Indebtedness”) shall be paid or delivered directly to the Administrative Agent
for application on any of the Obligations, due or to become due, until such
Obligations (other than contingent indemnity obligations) shall have first been
fully paid and satisfied (in cash). Should any payment, distribution, security
or instrument or proceeds thereof be received by any Borrower upon or with
respect to the Intercompany Indebtedness after any Insolvency Event and prior to
the satisfaction of all of the Obligations (other than contingent indemnity
obligations) and the termination of all financing arrangements pursuant to all
of the Loan Documents, such Borrower shall receive and hold the same in trust,
as trustee, for the benefit of the Agents, the LC Issuers and the Lenders and
shall forthwith deliver the same to the

 

69



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the Agents, the LC Issuers and the
Lenders, in precisely the form received (except for the endorsement or
assignment of such Borrower where necessary), for application to any of the
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by such Borrower as the property of the Agents, the LC Issuers and the
Lenders. If any Borrower fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Borrower agrees that
until the Obligations (other than the contingent indemnity obligations) have
been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document among the Borrowers and the Agents, the LC Issuers
and the Lenders have been terminated, no Borrower will assign or transfer to any
Person (other than the Administrative Agent or any other transferee that agrees
to be bound by the terms of this Agreement in writing (in form and substance
acceptable to the Administrative Agent)) any claim any Borrower has or may have
against any Guarantor.

 

10.16. USA PATRIOT ACT NOTIFICATION. The following notification is provided to
the Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
each Borrower: When any Borrower opens an account, if such Borrower is an
individual, the Administrative Agent and the Lenders will ask for such
Borrower’s name, residential address, tax identification number, date of birth,
and other information that will allow the Administrative Agent and the Lenders
to identify such Borrower, and, if such Borrower is not an individual, the
Administrative Agent and the Lenders will ask for such Borrower’s name, tax
identification number, business address, and other information that will allow
the Administrative Agent and the Lenders to identify such Borrower. The
Administrative Agent and the Lenders may also ask, if any Borrower is an
individual, to see such Borrower’s driver’s license or other identifying
documents, and, if such Borrower is not an individual, to see such Borrower’s
legal organizational documents or other identifying documents.

 

ARTICLE XI

 

THE AGENTS

 

11.1. Appointment; Nature of Relationship. Bank One, NA is hereby appointed by
each of the Lenders as the Administrative Agent hereunder and under each other
Loan Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents. Wachovia
Bank, N.A. is hereby appointed by each of the Lenders as the Syndication Agent
hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Syndication Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. Each of LaSalle Bank National
Association and Key Bank National Association is

 

70



--------------------------------------------------------------------------------

hereby appointed by the Lenders as a Co-Documentation Agent hereunder and under
each other Loan Document, and each of the Lenders irrevocably authorizes the
Co-Documentation Agents to act as the contractual representatives of such Lender
with the rights and duties expressly set forth herein and in the other Loan
Documents. Each Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XI. Notwithstanding the use of the
defined term “Administrative Agent”, “Syndication Agent” or “Co-Documentation
Agent”, it is expressly understood and agreed that no Agent shall have any
fiduciary responsibilities to any Lender by reason of this Agreement or any
other Loan Document and that each Agent is merely acting as the contractual
representative of the Lenders with only those duties as are expressly set forth
in this Agreement and the other Loan Documents. In their capacities as the
Lenders’ contractual representative, the Agents (i) do not hereby assume any
fiduciary duties to any of the Lenders, (ii) are “representatives” of the
Lenders within the meaning of Section 9-102 of the Uniform Commercial Code and
(iii) are acting as independent contractors, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against any
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender hereby waives.

 

11.2. Powers. Each Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to such Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agents shall have no implied duties or fiduciary duties to the Lenders or any
obligation to the Lenders to take any action thereunder, except any action
specifically provided by the Loan Documents to be taken by the applicable
Agents.

 

11.3. General Immunity. No Agent or any of its respective directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final, non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

 

11.4. No Responsibility for Loans, Recitals, etc. No Agent or any of its
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agents or any of them;
(d) the existence or possible existence of any Default or Unmatured Default; (e)
the validity, enforceability, effectiveness, sufficiency or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (f) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; or (g) the financial condition of the Borrowers
or any guarantor of any of the Obligations or of any of the Company’s or any
such guarantor’s respective Subsidiaries. The Agents shall have no duty to
disclose to the Lenders information that is not required to be furnished by any
Borrower to any

 

71



--------------------------------------------------------------------------------

Agent at such time, but is voluntarily furnished by any Borrower to such Agent
(either in its capacity as an Agent or in its individual capacity).

 

11.5. Action on Instructions of Lenders. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such), and such instructions and any action taken
or failure to act pursuant thereto shall be binding on all of the Lenders. The
Lenders hereby acknowledge that the Agents shall be under no duty to take any
discretionary action permitted to be taken by any of them pursuant to the
provisions of this Agreement or any other Loan Document unless they shall be
requested in writing to do so by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such).
Each Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall first be indemnified
to its satisfaction by the Lenders pro rata against any and all liability, cost
and expense that it may incur by reason of taking or continuing to take any such
action.

 

11.6. Employment of Agents and Counsel. Any Agent may execute any of its
respective duties as an Agent hereunder and under any other Loan Document by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. Each Agent shall be entitled to advice of
counsel concerning the contractual arrangement between such Agent and the
Lenders and all matters pertaining to such Agent’s duties hereunder and under
any other Loan Document.

 

11.7. Reliance on Documents; Counsel. Each Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by such Agent, which counsel may
be employees of such Agent.

 

11.8. Agents’ Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify each Agent ratably in proportion to the Lenders’ Pro Rata Shares
of Aggregate Commitment (or, after the Facility Termination Date, of the
Aggregate Outstanding Credit Exposure) (i) for any amounts not reimbursed by the
Borrowers for which such Agent is entitled to reimbursement by the Borrowers
under the Loan Documents, (ii) for any other expenses incurred by such Agent on
behalf of the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, but not limited
to, for any expenses incurred by such Agent in connection with any dispute
between such Agent and any Lender or between two or more of the Lenders) and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against such Agent
in any way relating to or arising out of the Loan Documents or any other
document delivered in connection therewith or the transactions contemplated
thereby (including, without limitation, for any such amounts incurred by or
asserted against such Agent in connection with any dispute between such Agent
and any Lender or between two or more of the Lenders), or the

 

72



--------------------------------------------------------------------------------

enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final, non-appealable judgment
in a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Agent and (ii) any indemnification required
pursuant to Section 3.5(vii) shall, notwithstanding the provisions of this
Section 11.8, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 11.8 shall survive
payment of the Obligations and termination of this Agreement.

 

11.9. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Unmatured Default hereunder unless such Agent
has received written notice from a Lender or the Borrowers referring to this
Agreement describing such Default or Unmatured Default and stating that such
notice is a “notice of default”. In the event that any Agent receives such a
notice, such Agent shall give prompt notice thereof to the Lenders.

 

11.10. Rights as a Lender. In the event any Agent is a Lender, such Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Commitment and its Credit Extensions as any Lender and may
exercise the same as though it were not an Agent, and the term “Lender” or
“Lenders” shall, at any time when any Agent is a Lender, unless the context
otherwise indicates, include such Agent in its individual capacity. Each Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Company or
any of its Subsidiaries in which the Company or such Subsidiary is not
restricted hereby from engaging with any other Person.

 

11.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Company and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 

11.12. Successor Agents. Any Agent may resign at any time by giving written
notice thereof to the Lenders and the Company, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five (45) days after the retiring Agent gives notice of its
intention to resign. Any Agent may be removed at any time with or without cause
by written notice received by such Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Agent. If no successor
Agent shall have been so appointed by the Required Lenders within thirty (30)
days after the resigning Agent’s giving notice of its intention to resign, then
the resigning Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Agent. Notwithstanding the previous sentence, any Agent may at any
time, without the consent of any Borrower or any Lender, appoint any of its

 

73



--------------------------------------------------------------------------------

Affiliates which is a commercial bank as its successor Agent hereunder. If an
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of such Agent hereunder and the Borrowers
shall make all payments in respect of the Obligations to the applicable Lender
if there is no Administrative Agent and for all other purposes shall deal
directly with the Lenders. No successor Agent shall be deemed to be appointed
hereunder until such successor Agent has accepted the appointment. Any such
successor Agent shall be a commercial bank having capital and retained earnings
of at least $100,000,000. Upon the acceptance of any appointment as an Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
resigning or removed Agent. Upon the effectiveness of the resignation or removal
of an Agent, the resigning or removed Agent shall be discharged from its duties
and obligations hereunder and under the Loan Documents. After the effectiveness
of the resignation or removal of an Agent, the provisions of this Article XI
shall continue in effect for the benefit of such Agent in respect of any actions
taken or omitted to be taken by it while it was acting as an Agent hereunder and
under the other Loan Documents. In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate pursuant to this Section 11.12, then (a) the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Administrative Agent and (b) the references
to “Bank One” in the definitions of “Eurodollar Base Rate” and “Prime Rate” and
in the last sentence of Section 2.13 shall be deemed to be a reference to such
successor Administrative Agent in its individual capacity.

 

11.13. Agent and Arranger Fees. The Company agrees to pay to the Administrative
Agent and the Arranger, for their respective accounts, the fees agreed to by the
Company, the Administrative Agent and the Arranger pursuant to that certain
letter agreement dated on or about February 17, 2004 or as otherwise agreed from
time to time.

 

11.14. Delegation to Affiliates. The Borrowers and the Lenders agree that any
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the applicable Agent is entitled under Articles
IX and X.

 

11.15. Release of Guarantors. Upon the liquidation or dissolution of any
Guarantor, or the sale of all of the Capital Stock of any Guarantor owned by the
Company and its Subsidiaries, in each case which does not violate the terms of
any Loan Document or is consented to in writing by the Required Lenders or all
of the Lenders, as applicable, such Guarantor shall be automatically released
from all obligations under the Guaranty and any other Loan Documents to which it
is a party (other than contingent indemnity obligations), and upon at least five
(5) Business Days’ prior written request by the Company, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the applicable
Guarantor from its obligations under the Guaranty and such other Loan Documents;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s
reasonable opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such
Guarantor without recourse or warranty, and (ii) such

 

74



--------------------------------------------------------------------------------

release shall not in any manner discharge, affect or impair the Obligations of
the Borrowers, any other Guarantor’s obligations under the Guaranty, or, if
applicable, any obligations of the Company or any Subsidiary in respect of the
proceeds of any such sale retained by the Company or any Subsidiary.

 

ARTICLE XII

 

SETOFF; RATABLE PAYMENTS

 

12.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or (to the extent permitted by applicable law) any Affiliate of any
Lender to or for the credit or account of any Borrower may be offset and applied
toward the payment of the Obligations owing to such Lender, whether or not the
Obligations, or any part thereof, shall then be due.

 

12.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a participation in the Aggregate Outstanding Credit Exposure held by
the other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

 

ARTICLE XIII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

13.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns permitted hereby, except that (i) no
Borrower shall have the right to assign its rights or obligations under the Loan
Documents without the prior written consent of each Lender, (ii) any assignment
by any Lender must be made in compliance with Section 13.3, and (iii) any
transfer by participation must be made in compliance with Section 13.2. Any
attempted assignment or transfer by any party not made in compliance with this
Section 13.1 shall be null and void, unless such attempted assignment or
transfer is treated as a participation in accordance with Section 13.3.2. The
parties to this Agreement acknowledge that clause (ii) of this Section 13.1
relates only to absolute assignments and this Section 13.1 does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a Fund, any pledge or

 

75



--------------------------------------------------------------------------------

assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 13.3. The Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 13.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

 

13.2. Participations.

 

13.2.1. Permitted Participants; Effect. Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure owing to such Lender, any Note held by such Lender,
any Commitment of such Lender or any other interest of such Lender under the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Outstanding Credit Exposure and the holder of any Note issued
to it in evidence thereof for all purposes under the Loan Documents, all amounts
payable by the Borrowers under this Agreement shall be determined as if such
Lender had not sold such participating interests, and the Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

 

13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Outstanding Credit Exposure or Commitment in which
such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2 or of any other Loan Document.

 

13.2.3. Benefit of Certain Provisions. The Borrowers agree that each Participant
shall be deemed to have the right of setoff provided in Section 12.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 12.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.2 as if each Participant were a Lender. The Borrowers
further agree that each Participant shall be entitled to the benefits of

 

76



--------------------------------------------------------------------------------

Sections 3.1, 3.2, 3.4, 3.5, 10.6 and 10.10 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 13.3,
provided that (i) a Participant shall not be entitled to receive any greater
payment under Section 3.1, 3.2 or 3.5 than the Lender who sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Company, and (ii) any Participant not
incorporated under the laws of the United States of America or any State thereof
agrees to comply with the provisions of Section 3.5 to the same extent as if it
were a Lender.

 

13.3. Assignments.

 

13.3.1. Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall either be in an
amount equal to the entire applicable Commitment and Outstanding Credit Exposure
of the assigning Lender or (unless each of the Company and the Administrative
Agent otherwise consents) be in an aggregate amount not less than $5,000,000.
The amount of the assignment shall be based on the Commitment or Outstanding
Credit Exposure (if the Commitment has been terminated) subject to the
Assignment Agreement, determined as of the date of such assignment or as of the
“Trade Date,” if the “Trade Date” is specified in the Assignment Agreement.

 

13.3.2. Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund, provided that the consent of the Company shall not
be required if a Default has occurred and is continuing or if such assignment is
in connection with the physical settlement of credit derivative transactions,
which credit derivative transactions shall have been entered into by the
applicable Lender in connection with such Lender’s management of its credit
portfolio in the ordinary course of business. The consent of the Administrative
Agent shall be required prior to an assignment becoming effective unless the
Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund. Any consent
required under this Section 13.3.2 shall not be unreasonably withheld or
delayed.

 

13.3.3. Effect; Effective Date. Upon (i) delivery to the Administrative Agent of
an Assignment Agreement, together with any consents required by Sections 13.3.1
and 13.3.2, and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent or unless such assignment is made to such assigning Lender’s Affiliate),
such assignment shall become effective on the effective date specified in such
Assignment Agreement. The Assignment Agreement shall contain a representation by
the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Outstanding Credit Exposure under such Assignment
Agreement constitutes “plan assets” as defined under ERISA and that the rights
and interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by or on behalf of the Lenders

 

77



--------------------------------------------------------------------------------

and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party thereto, and the
transferor Lender shall be released with respect to the Commitment and
Outstanding Credit Exposure assigned to such Purchaser without any further
consent or action by any Borrower, the Lenders or the Administrative Agent. In
the case of an assignment covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 13.3.3, the transferor
Lender, the Administrative Agent and the Borrowers shall, if the transferor
Lender or the Purchaser desires that its Loans be evidenced by Notes, make
appropriate arrangements so that new Notes or, as appropriate, replacement Notes
are issued to such transferor Lender and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Commitments, as adjusted pursuant to such
assignment.

 

13.3.4. The Register. The Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at one of its offices in Chicago, Illinois a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender, and participations of each Lender in
Facility LCs, pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrowers at any reasonable
time and from time to time upon reasonable prior notice.

 

13.4. Dissemination of Information. The Borrowers authorize each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and its Subsidiaries, including
without limitation any information contained in any reports or other information
delivered by any Borrower pursuant to Section 6.1; provided that each Transferee
and prospective Transferee agrees to be bound by Section 10.11 of this
Agreement.

 

13.5. Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is not incorporated under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv).

 

78



--------------------------------------------------------------------------------

ARTICLE XIV

 

NOTICES

 

14.1. Notices. Except as otherwise permitted by Section 2.14 with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including electronic transmission, facsimile
transmission or similar writing) and shall be given to such party: (x) in the
case of the initial Borrowers, the Agents or any Lender party hereto as of the
Closing Date, at its respective address or facsimile number set forth on the
signature pages hereof, (y) in the case of any Lender that becomes a party
hereto pursuant to Section 13.3, at its address or facsimile number set forth in
the applicable Assignment Agreement or, if none is provided therein, in its
administrative questionnaire or (z) in the case of any party, at such other
address or facsimile number as such party may hereafter specify for the purpose
by notice to the Administrative Agent and the Company in accordance with the
provisions of this Section 14.1. Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by United States mail, 72 hours after such
communication is deposited in such mails with first class postage prepaid,
addressed as aforesaid, or (iii) if given by any other means, when delivered
(or, in the case of electronic transmission, received) at the address specified
in this Section; provided that notices to the Administrative Agent under Article
II shall not be effective until received. For all purposes under this Agreement
and the other Loan Documents, (A) notice to the Administrative Agent from any
Borrower shall not be deemed to be effective until actually received by the
Administrative Agent, and (B) delivery of any notice to the Company shall be
deemed to have been delivered to the Borrowers.

 

14.2. Change of Address. The Borrowers, the Agents and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.

 

ARTICLE XV

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the initial Borrowers, the Agents, the LC
Issuers and the Lenders and each party has notified the Agents by facsimile
transmission or telephone that it has taken such action.

 

ARTICLE XVI

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING, WITHOUT LIMITATION, 735 ILCS 105/5-1 ET SEQ.,
BUT OTHERWISE

 

79



--------------------------------------------------------------------------------

WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

16.2. CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE AGENTS, ANY LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS
AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL
PROCEEDING BY ANY BORROWER AGAINST THE AGENTS, ANY LC ISSUER OR ANY LENDER OR
ANY AFFILIATE OF THE AGENTS, ANY LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS OR THE
CITY IN WHICH THE PRINCIPAL OFFICE OF SUCH AGENT, LENDER OR AFFILIATE, AS THE
CASE MAY BE, IS LOCATED.

 

16.3. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
THE BORROWERS, THE AGENTS, EACH LC ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.

 

[Signature Pages Follow]

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the initial Borrowers, the Lenders, the LC Issuers and the
Agents have executed this Agreement as of the date first above written.

 

ACUITY BRANDS, INC., as a Borrower By:   /s/ Dan Smith    

--------------------------------------------------------------------------------

Name:

   

Title:

    Acuity Brands, Inc.

1170 Peachtree Street, NE

Suite 2400

Atlanta, Georgia 30309-7649

Attention: Mr. Dan Smith

Phone: 404-853-1423

Fax: 404-853-1430

E-mail: dan.smith@acuitybrands.com

with a copy to:

Acuity Brands, Inc.

1170 Peachtree Street, NE

Suite 2400

Atlanta, Georgia 30309-7649

Attention: Mr. Barry R. Goldman

Phone: 404-853-1415

Fax: 404-853-1015

E-mail: barry.goldman@acuitybrands.com

 



--------------------------------------------------------------------------------

ACUITY LIGHTING GROUP, INC., as a Borrower By:   /s/ Dan Smith    

--------------------------------------------------------------------------------

Name:

   

Title:

    Acuity Lighting Group, Inc. 1170 Peachtree Street, NE Suite 2400 Atlanta,
Georgia 30309-7649 Attention: Mr. Dan Smith Phone: 404-853-1423 Fax:
404-853-1430 E-mail: dan.smith@acuitybrands.com

with a copy to:

Acuity Brands, Inc. 1170 Peachtree Street, NE Suite 2400 Atlanta, Georgia
30309-7649 Attention: Mr. Barry R. Goldman Phone: 404-853-1415 Fax: 404-853-1015
E-mail: barry.goldman@acuitybrands.com

 



--------------------------------------------------------------------------------

ACUITY SPECIALTY PRODUCTS GROUP, INC., as a Borrower By:   /s/ Dan Smith    

--------------------------------------------------------------------------------

Name:

   

Title:

    Acuity Specialty Products Group, Inc. 1170 Peachtree Street, NE Suite 2400
Atlanta, Georgia 30309-7649 Attention: Mr. Dan Smith Phone: 404-853-1423 Fax:
404-853-1430 E-mail: dan.smith@acuitybrands.com

with a copy to:

Acuity Brands, Inc. 1170 Peachtree Street, NE Suite 2400 Atlanta, Georgia
30309-7649 Attention: Mr. Barry R. Goldman Phone: 404-853-1415 Fax: 404-853-1015
E-mail: barry.goldman@acuitybrands.com

 



--------------------------------------------------------------------------------

BANK ONE, NA (Main Office Chicago), as the Administrative Agent and as a Lender
By:   /s/ Tim J. King    

--------------------------------------------------------------------------------

Name:

   

Title:

    1 Bank One Plaza Chicago, IL 60670 Attention: Tim J. King Phone: (312)
732-4973 Fax: (312) 732-6894 E-mail: tim_j_king@bankone.com

 



--------------------------------------------------------------------------------

WACHOVIA BANK, N.A., as the Syndication Agent and as a Lender By:   /s/ Jorges
Gonzalez    

--------------------------------------------------------------------------------

Name:

  Jorges Gonzalez

Title:

  Managing Director 301 South College Street NC0760 5th Floor Charlotte, NC
28288 Attention: Brian Jones Phone: (704) 383-6666 Fax: (704) 383-6647 E-mail:
brian.jones@wachovia.com

 



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a Lender
By:   /s/ Mark Veach    

--------------------------------------------------------------------------------

Name:

  Mark Veach

Title:

  First Vice President

 

Address:

  30 S. Meridian Street     Suite 800     Indianapolis, IN 46204

Attention:

  Mark Veach

Phone:

  (317) 756-7011

Fax:

  (317) 756-7021

E-mail:

  mark.veach@abnamro.com

 



--------------------------------------------------------------------------------

KEY BANK NATIONAL ASSOCIATION, as a Co-Documentation Agent and as a Lender By:  
/s/ Marianne T. Meil    

--------------------------------------------------------------------------------

Name:

  Marianne T. Meil

Title:

  Vice President

 

Address:

  127 Public Square     OH-01-27-0606     Cleveland, Ohio 44114

Attention:

  Marianne T. Meil

Phone:

  (216) 689-3549

Fax:

  (216) 689-4981

E-mail:

  Marianne_Meil@KeyBank.com

 



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:   /s/ Henry Setina    

--------------------------------------------------------------------------------

Name:

  Henry Setina

Title:

  Director By:   /s/ Jeff Tebeaux    

--------------------------------------------------------------------------------

Name:

  Jeff Tebeaux

Title:

  Vice President

 

Address:

  1200 Smith St.     Suite 3100     Houston, Texas 77002

Attention:

  Angela Arnold

Phone:

  (713) 982-1104

Fax:

  (713) 659-5234

E-mail:

       

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N. A., as a Lender By:   /s/ Richard C. Hardison    

--------------------------------------------------------------------------------

Name:

  Richard C. Hardison

Title:

  Vice President

 

Address:

  NC1-007-17-12     100 North Tryon St.     Charlotte, NC 28255

Attention:

  Richard C. Hardison

Phone:

  (704) 386-1185

Fax:

  (704) 388-8268

E-mail:

  richard.c.hardison@bankofamerica.com

 



--------------------------------------------------------------------------------

DRESDNER BANK AG, NEW YORK & GRAND CAYMAN BRANCHES, as a Lender By:   /s/ J.
Michael Leffler    

--------------------------------------------------------------------------------

Name:

  J. Michael Leffler

Title:

  Managing Director By:   /s/ Stephen Kovach    

--------------------------------------------------------------------------------

Name:

  Stephen Kovach

Title:

  Vice President

 

Address:

  1301 Avenue of the Americas     New York, NY 10019      

Attention:

  J. Michael Leffler

Phone:

  (212) 895-1772

Fax:

  (212) 429-4382

E-mail:

  Michael.Leffler@drkw.com

 



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ W. Brad Davis    

--------------------------------------------------------------------------------

Name:

  W. Brad Davis

Title:

  Vice President

 

Address:

  One Glenlake Parkway     Suite 400     Atlanta, GA 30328

Attention:

  W. Brad Davis

Phone:

  (770) 481-4339

Fax:

  (770) 481-4395

E-mail:

  brad.davis@regions.com

 



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as a Lender By:   /s/ David C. Siegel    

--------------------------------------------------------------------------------

Name:

  David C. Siegel

Title:

  Vice President

 

Address:

  One Wall Street     New York, NY 10286

Attention:

  Larry Geter

Phone:

  (212) 635-6740

Fax:

  (212) 635-6399

E-mail:

  Lgeter@BankofNY.com

 



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

     Level I
Status


--------------------------------------------------------------------------------

    Level II
Status


--------------------------------------------------------------------------------

    Level III
Status


--------------------------------------------------------------------------------

    Level IV
Status


--------------------------------------------------------------------------------

    Level V
Status


--------------------------------------------------------------------------------

 

Applicable Margin (Eurodollar Rate)

   0.500 %   0.600 %   0.700 %   0.925 %   1.125 %

Applicable Margin (Floating Rate)

   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %

Applicable Facility Fee Rate

   0.125 %   0.150 %   0.175 %   0.200 %   0.250 %

Applicable Utilization Fee Rate

   0.125 %   0.125 %   0.125 %   0.125 %   0.125 %

 

The Applicable Margin, Applicable Facility Fee Rate and Applicable Utilization
Fee Rate shall be determined in accordance with the foregoing table based on the
Company’s Leverage Ratio as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin or Applicable Facility Fee Rate
shall be effective as of the fifth (5th) Business Day following the date the
Administrative Agent has received the applicable Financials. If the Company
fails to deliver the Financials to the Administrative Agent at the time required
pursuant to Section 6.1(i) or 6.1(ii), as applicable, then the adjustment to the
Applicable Margin and Applicable Facility Fee Rate shall be the highest
adjustment to the Applicable Margin and Applicable Facility Fee Rate set forth
in the foregoing table until the fifth (5th) Business Day following the date
such Financials are so delivered.

 

Notwithstanding anything herein to the contrary, from the Closing Date to but
not including the fifth (5th) Business Day following the date the Administrative
Agent has received the Financials for the period ending February 29, 2004, the
Applicable Margin and Applicable Facility Fee Rate shall be determined based
upon the most recent Financials delivered pursuant to the Existing Credit
Agreements.

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1(i) or 6.1(ii), respectively.

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
referred to in the most recent Financials, the Leverage Ratio is less that 2.00
to 1.00.

 



--------------------------------------------------------------------------------

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter referred to in the most recent Financials, (i) the Company has not
qualified for Level I Status and (ii) the Leverage Ratio is less than 2.50 to
1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter referred to in the most recent Financials, (i) the Company has not
qualified for Level I Status or Level II Status and (ii) Leverage Ratio is less
that 3.00 to 1.00.

 

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter referred to in the most recent Financials, (i) the Company has not
qualified for Level I Status, Level II Status or Level III Status and (ii)
Leverage Ratio is less than 3.25 to 1.00.

 

“Level V Status” exists at any date if, on such date, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

 

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

 



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

LENDER

--------------------------------------------------------------------------------

   COMMITMENT


--------------------------------------------------------------------------------

Bank One, NA

   $ 32,500,000

Wachovia Bank, N.A.

   $ 27,500,000

LaSalle Bank National Association

   $ 25,000,000

Key Bank National Association

   $ 25,000,000

BNP Paribas

   $ 20,000,000

Bank of America, N.A.

   $ 20,000,000

Dresdner Bank AG, New York and Grand Cayman Branches

   $ 20,000,000

Regions Bank

   $ 15,000,000

The Bank of New York

   $ 15,000,000

AGGREGATE COMMITMENT

   $ 200,000,000.00

 